Exhibit 10.9

 

 

 

MEZZANINE LOAN AGREEMENT

Dated as of June 29, 2012

Between

CHT SL IV HOLDING, LLC,

as Borrower

and

RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

I.         DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Principles of Construction

     17   

II.        GENERAL TERMS

     18   

Section 2.1

 

Loan Commitment; Disbursement to Borrower

     18   

2.1.1

 

Agreement to Lend and Borrow

     18   

2.1.2

 

Single Disbursement to Borrower

     18   

2.1.3

 

The Note, Pledge Agreement and Loan Documents

     18   

2.1.4

 

Use of Proceeds

     18   

Section 2.2

 

Interest; Loan Payments; Late Payment Charge

     18   

2.2.1

 

Payments

     18   

2.2.2

 

Interest Calculation

     19   

2.2.3

 

Payment on Maturity Date

     19   

2.2.4

 

Payments after Default

     19   

2.2.5

 

Late Payment Charge

     20   

2.2.6

 

Usury Savings

     20   

2.2.7

 

Indemnified Taxes

     20   

Section 2.3

 

Prepayments

     21   

2.3.1

 

Voluntary Prepayments

     21   

2.3.2

 

Liquidation Events

     22   

2.3.3

 

Prepayments After Default

     23   

2.3.4

 

Making of Payments

     23   

2.3.5

 

Application of Prepayments

     23   

Section 2.4

 

Release on Payment in Full

     23   

III.      CASH MANAGEMENT

     23   

Section 3.1

 

Property Account

     23   

Section 3.2

 

Net Capital Raise Account

     24   

IV.      REPRESENTATIONS AND WARRANTIES

     24   

Section 4.1

 

Borrower Representations

     24   

4.1.1

 

Organization

     24   

4.1.2

 

Proceedings

     24   

4.1.3

 

No Conflicts

     25   

4.1.4

 

Litigation

     25   

4.1.5

 

Agreements

     25   

4.1.6

 

Title

     25   

4.1.7

 

Solvency

     26   

4.1.8

 

Full and Accurate Disclosure

     27   

4.1.9

 

No Plan Assets

     27   

4.1.10

 

Compliance

     27   

4.1.11

 

Financial Information

     27   

4.1.12

 

Condemnation

     28   

4.1.13

 

Federal Reserve Regulations

     28   

4.1.14

 

Utilities and Public Access

     28   

 

i



--------------------------------------------------------------------------------

4.1.15

 

Not a Foreign Person

     28   

4.1.16

 

Separate Lots

     28   

4.1.17

 

Assessments

     28   

4.1.18

 

Enforceability

     29   

4.1.19

 

No Prior Assignment

     29   

4.1.20

 

Insurance

     29   

4.1.21

 

Use of Property

     29   

4.1.22

 

Certificate of Occupancy; Licenses

     29   

4.1.23

 

Flood Zone

     29   

4.1.24

 

Physical Condition

     29   

4.1.25

 

Boundaries

     30   

4.1.26

 

Leases

     30   

4.1.27

 

Survey

     30   

4.1.28

 

Intentionally Omitted

     30   

4.1.29

 

Filing and Recording Taxes

     30   

4.1.30

 

Intentionally Omitted

     30   

4.1.31

 

Management Agreement; Manager Pooling Agreement

     30   

4.1.32

 

Illegal Activity

     31   

4.1.33

 

No Change in Facts or Circumstances; Disclosure

     31   

4.1.34

 

Investment Company Act

     31   

4.1.35

 

Principal Place of Business; State of Organization

     31   

4.1.36

 

Single Purpose Entity

     31   

4.1.37

 

Business Purposes

     36   

4.1.38

 

Taxes

     37   

4.1.39

 

Forfeiture

     37   

4.1.40

 

Environmental Representations and Warranties

     37   

4.1.41

 

Taxpayer Identification Number

     37   

4.1.42

 

OFAC

     38   

4.1.43

 

Intentionally Omitted

     38   

4.1.44

 

Intentionally Omitted

     38   

4.1.45

 

Embargoed Person

     38   

4.1.46

 

Affiliates

     38   

4.1.47

 

Mortgage Borrower Representations

     38   

4.1.48

 

List of Mortgage Loan Documents

     39   

4.1.49

 

Mortgage Loan Event of Default

     39   

4.1.50

 

Operating Lease Representations

     39   

4.1.51

 

JV Agreement Representations

     39   

Section 4.2

 

Survival of Representations

     40   

V.        BORROWER COVENANTS

     40   

Section 5.1

 

Affirmative Covenants

     40   

5.1.1

 

Existence; Compliance with Legal Requirements

     40   

5.1.2

 

Taxes and Other Charges

     41   

5.1.3

 

Litigation

     41   

5.1.4

 

Access to the Property

     41   

5.1.5

 

Notice of Default

     42   

5.1.6

 

Cooperate in Legal Proceedings

     42   

5.1.7

 

Award and Insurance Benefits

     42   

 

- ii -



--------------------------------------------------------------------------------

5.1.8

 

Further Assurances

     42   

5.1.9

 

Mortgage and Intangible Taxes

     43   

5.1.10

 

Financial Reporting

     43   

5.1.11

 

Business and Operations

     44   

5.1.12

 

Costs of Enforcement

     44   

5.1.13

 

Estoppel Statement

     45   

5.1.14

 

Loan Proceeds

     45   

5.1.15

 

Performance by Borrower

     45   

5.1.16

 

Confirmation of Representations

     46   

5.1.17

 

Leasing Matters

     46   

5.1.18

 

Management Agreement

     46   

5.1.19

 

Environmental Covenants

     47   

5.1.20

 

Alterations

     48   

5.1.21

 

Intentionally Omitted

     48   

5.1.22

 

Intentionally Omitted

     48   

5.1.23

 

OFAC

     48   

5.1.24

 

Intentionally Omitted

     49   

5.1.25

 

Mortgage Loan Reserve Funds

     49   

5.1.26

 

Notices

     49   

5.1.27

 

Special Distributions

     49   

5.1.28

 

Mortgage Borrower Covenants

     49   

5.1.29

 

Mortgage Loan Estoppels

     49   

5.1.30

 

The Operating Lease

     50   

5.1.31

 

The JV Agreement

     51   

Section 5.2

 

Negative Covenants

     52   

5.2.1

 

Liens

     52   

5.2.2

 

Dissolution

     52   

5.2.3

 

Change In Business

     52   

5.2.4

 

Debt Cancellation

     53   

5.2.5

 

Zoning

     53   

5.2.6

 

No Joint Assessment

     53   

5.2.7

 

Name, Identity, Structure, or Principal Place of Business

     53   

5.2.8

 

ERISA

     54   

5.2.9

 

Affiliate Transactions

     54   

5.2.10

 

Transfers

     55   

5.2.11

 

Limitation on Securities Issuances

     57   

5.2.12

 

Distributions

     57   

5.2.13

 

Refinancing or Prepayment of the Mortgage Loan

     57   

5.2.14

 

Acquisition of the Mortgage Loan

     57   

5.2.15

 

Material Agreements

     58   

VI.       INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

     59   

Section 6.1

 

Insurance

     59   

Section 6.2

 

Casualty

     60   

Section 6.3

 

Condemnation

     60   

Section 6.4

 

Restoration

     60   

Section 6.5

 

Rights of Lender

     61   

VII.     Intentionally OMitted

     61   

 

- iii -



--------------------------------------------------------------------------------

VIII.    DEFAULTS

     61   

Section 8.1

 

Event of Default

     61   

Section 8.2

 

Remedies

     65   

Section 8.3

 

Right to Cure Defaults

     66   

Section 8.4

 

Remedies Cumulative; Waivers

     67   

Section 8.5

 

Power of Attorney

     67   

IX.      SPECIAL PROVISIONS

     67   

Section 9.1

 

Sale of Notes and Securitization

     67   

Section 9.2

 

Intentionally Omitted

     68   

Section 9.3

 

Servicer

     68   

Section 9.4

 

Exculpation

     68   

Section 9.5

 

Certain Additional Rights of Lender

     68   

Section 9.6

 

Mortgage Loan Defaults

     70   

Section 9.7

 

Intercreditor Agreement

     71   

Section 9.8

 

Discussions with Mortgage Lender

     72   

Section 9.9

 

Independent Approval Rights

     72   

X.        MISCELLANEOUS

     72   

Section 10.1

 

Survival

     72   

Section 10.2

 

Lender’s Discretion

     72   

Section 10.3

 

Governing Law

     72   

Section 10.4

 

Modification, Waiver in Writing

     73   

Section 10.5

 

Delay Not a Waiver

     73   

Section 10.6

 

Notices

     74   

Section 10.7

 

Trial by Jury

     74   

Section 10.8

 

Headings

     75   

Section 10.9

 

Severability

     75   

Section 10.10

 

Preferences

     75   

Section 10.11

 

Waiver of Notice

     75   

Section 10.12

 

Remedies of Borrower

     76   

Section 10.13

 

Expenses; Indemnity

     76   

Section 10.14

 

Schedules and Exhibits Incorporated

     77   

Section 10.15

 

Offsets, Counterclaims and Defenses

     77   

Section 10.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

     77   

Section 10.17

 

Publicity

     78   

Section 10.18

 

Waiver of Marshalling of Assets

     78   

Section 10.19

 

Waiver of Counterclaim

     78   

Section 10.20

 

Conflict; Construction of Documents; Reliance

     78   

Section 10.21

 

Brokers and Financial Advisors

     79   

Section 10.22

 

Prior Agreements

     79   

 

- iv -



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT, dated as of June 29, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a Delaware
limited liability company, having an address at 7 Penn Plaza, Suite 512, New
York, New York 10001 (“Lender”) and CHT SL IV HOLDING, LLC, a Delaware limited
liability company, having its principal place of business at c/o CHT Partners,
LP, CNL Center at City Commons, 450 South Orange Avenue, Orlando, Florida 32801
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.

“Affiliated Manager” shall mean any property manager of an Individual Property
which is an Affiliate of, or in which Borrower, Mortgage Borrower, Principal,
Guarantor or Indemnitor has, directly or indirectly, any legal, beneficial or
economic interest; but specifically excluding Sunrise Senior Living Management,
Inc. or any Affiliate of Sunrise Senior Living Management, Inc., Sunrise Senior
Living, Inc. or Sunrise.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Individual Property prepared on behalf of Mortgage
Borrower for the applicable Fiscal Year or other period.

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

“Approved Accountant” shall mean any “Big Four” accounting firm or any other
independent certified public accountant reasonably acceptable to Lender.



--------------------------------------------------------------------------------

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

“Baton Rouge Lessee Mortgage Borrower” shall mean CHTSun Two Baton Rouge LA
Senior Living, LLC, a Delaware limited liability company, together with its
successors and assigns.

“Baton Rouge Owner Mortgage Borrower” shall mean Baton Rouge LA Senior Living
Owner, LLC, a Delaware limited liability company, together with its successors
and assigns.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

“Borrower’s Net Cash Flow After Debt Service” shall mean Net Cash Flow After
Debt service paid to Borrower by Partners IV under the JV Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Contributions” shall have the meaning set forth in Section 6.5 of the
JV Agreement.

“Capital Expenditures” shall mean, for any period, the amount expended with
respect to the Properties for items capitalized under GAAP (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such fund delivered by wire
transfer.

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to any Individual Property or any part thereof.

“Change of Control Purchase Option” shall have the meaning set forth in
Section 12.1 of the JV Agreement.

“CHT GP” shall mean CHT GP, LLC, a Delaware limited liability company.

“CHT Partners” shall mean CHT Partners, LP, a Delaware limited partnership.

“CHT TRS” shall mean CHT SL IV TRS Corp., a Delaware corporation.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

- 2 -



--------------------------------------------------------------------------------

“Collateral” shall mean (i) the Collateral as defined in the Pledge Agreement,
and (ii) all other collateral for the Loan granted in the Loan Documents.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Connecticut and Santa Monica Mortgage Borrower” shall mean Connecticut Owner
Mortgage Borrower, Santa Monica Owner Mortgage Borrower and Santa Monica Lessee
Mortgage Borrower, and their respective successors and/or assigns.

“Connecticut and Santa Monica Mortgage Lender” shall mean The Prudential Life
Insurance Company of America, its successors and/or assigns.

“Connecticut and Santa Monica Mortgage Loan” means the existing mortgage
indebtedness secured by the Connecticut and Santa Monica Properties issued on
February 28, 2012 as evidenced by that certain Loan Agreement and related deeds
of trust and additional loan documents made by Sunrise Connecticut Avenue
Assisted Living, L.L.C. and AL Santa Monica Senior Housing, LP in favor of the
Connecticut and Santa Monica Mortgage Lender, each as amended, restated or
otherwise modified on the date hereof.

“Connecticut and Santa Monica Mortgage Loan Documents” shall mean all of the
documents evidencing and/or securing the Connecticut and Santa Monica Mortgage
Loan.

“Connecticut and Santa Monica Properties” shall mean the Individual Properties
known as Sunrise of Connecticut Avenue and Sunrise of Santa Monica described on
Schedule III attached hereto.

“Connecticut Owner Mortgage Borrower” shall mean Sunrise Connecticut Avenue
Assisted Living Owner, L.L.C., a Virginia limited liability company, together
with its successors and assigns.

“Control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement or any other Loan Document.

 

- 3 -



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to any particular period of time,
interest and principal payments (if any) due under the Loan and the Mortgage
Loan for such period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Note Rate.

“Embargoed Person” shall have the meaning set forth in Section 4.1.45 hereof.

“Environmental Indemnity” shall mean that certain Mezzanine Environmental
Indemnity Agreement executed by Borrower and Indemnitor in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower, Mortgage Borrower, Guarantor and/or Indemnitor or any Individual
Property and relate to Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

“Environmental Reports” shall have the meaning set forth in Section 4.1.40
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Exit Fee” shall mean the sum of (i) two percent (2.0%) of the principal balance
of the Loan being prepaid and/or repaid plus (ii) upon the prepayment and/or
repayment of the Loan in full, if Lender has not received interest payments
totaling at least $3,200,000 as of such date, the amount equal to (x) $3,200,000
minus (y) the aggregate amount of interest payments received as of such date.

“Extended Maturity Date” shall have the meaning set forth in Section 2.2.1(c)
hereof.

“Extension Fee” shall mean one percent (1.0%) of the original principal amount
of the Loan.

“Extension Option” shall have the meaning set forth in Section 2.2.1(c) hereof.

“Extension Period” shall have the meaning set forth in Section 2.2.1(c) hereof.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

- 4 -



--------------------------------------------------------------------------------

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Five-Pack Mortgage Borrower” shall mean Baton Rouge Owner Mortgage Borrower,
Gilbert Owner Mortgage Borrower, Lombard Owner Mortgage Borrower, Louisville
Owner Mortgage Borrower, Metairie Owner Mortgage Borrower, Baton Rouge Lessee
Mortgage Borrower, Gilbert Lessee Mortgage Borrower, Lombard Lessee Mortgage
Borrower, Louisville Lessee Mortgage Borrower and Metairie Lessee Mortgage
Borrower, and their respective successors and/or assigns.

“Five-Pack Mortgage Lender” shall mean The Prudential Life Insurance Company of
America, its successors and/or assigns.

“Five-Pack Mortgage Loan” means the mortgage indebtedness secured by the
Five-Pack Properties, issued on the date hereof made by Five-Pack Mortgage
Borrower in favor of the Five-Pack Mortgage Lender.

“Five-Pack Mortgage Loan Documents” shall mean all of the documents evidencing
and/or securing the Five-Pack Mortgage Loan.

“Five-Pack Properties” shall mean the following Individual Properties described
on Schedule III attached hereto: (i) Sunrise of Metairie, (ii) Sunrise at
Seigen, (iii) Sunrise of Gilbert, (iv) Sunrise of Louisville and (v) Sunrise at
Fountain Square.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gilbert Lessee Mortgage Borrower” shall mean CHTSun Two Gilbert AZ Senior
Living, LLC, a Delaware limited liability company, together with its successors
and assigns.

“Gilbert Owner Mortgage Borrower” shall mean Gilbert AZ Senior Living Owner,
LLC, a Delaware limited liability company, together with its successors and
assigns.

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

“Gross Income from Operations” shall mean all income, computed in accordance
with GAAP or an income tax basis, derived from the ownership and operation of
the Properties from whatever source, including, but not limited to, the Rents,
utility charges, escalations, service fees or charges, license fees, parking
fees, rent concessions or credits, and other required pass-throughs, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Mortgage Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income insurance),
Awards, security deposits, interest on credit

 

- 5 -



--------------------------------------------------------------------------------

accounts, utility and other similar deposits, interest on credit accounts,
interest on the Mortgage Loan Reserve Funds, and any disbursements to Mortgage
Borrower from the Mortgage Loan Reserve Funds. Gross income shall not be
diminished as a result of the Security Instruments or the creation of any
intervening estate or interest in any Individual Property or any part thereof.

“Guarantor” shall mean CNL Healthcare Trust, Inc., a Maryland corporation, and
any other entity guaranteeing any payment or performance obligation of Borrower.

“Guaranty” shall mean that certain Mezzanine Guaranty, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable; toxic
mold; underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Individual Property is
prohibited by any federal, State or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law.

“Improvements” shall mean all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on any Individual Property.

“Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Pledge Agreement is or will have been recorded,
Persons who may hold or acquire or will have held a full or partial interest in
the Loan, the holders of any Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, Affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the Collateral, whether during the term
of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).

“Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.

“Indemnitor” shall mean CNL Healthcare Trust, Inc., a Maryland corporation.

 

- 6 -



--------------------------------------------------------------------------------

“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional Independent Directors, another nationally-recognized
company reasonably approved by Lender, in each case that is not an Affiliate of
Borrower and that provides professional Independent Directors and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as a member of the board of directors or board of managers of
such corporation or limited liability company and is not, and has never been,
and will not while serving as Independent Director be, any of the following:

(i) a member, partner, equity holder, manager, director, officer or employee of
Borrower, Principal, or any of their respective equity holders or Affiliates
(other than as an Independent Director of an Affiliate of Borrower that is not
in the direct chain of ownership of Borrower and that is required by a creditor
to be a single purpose bankruptcy remote entity, provided that such Independent
Director is employed by a company that routinely provides professional
Independent Directors or managers);

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, Principal, or any of their respective equity
holders or Affiliates (other than a nationally-recognized company that routinely
provides professional Independent Directors and other corporate services to
Borrower, Principal, or any of their respective equity holders or Affiliates in
the ordinary course of business);

(iii) a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider;

(iv) a member, partner or employee of a law firm that has provided legal
services of any kind to Borrower or its Affiliates; or

(v) a Person that controls (whether directly, indirectly or otherwise) any of
(i), (ii), (iii) or (iv) above.

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall not be disqualified from serving
as an Independent Director, provided that the fees that such individual earns
from serving as Independent Directors of such Affiliates in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.

“Independent Director Event” shall mean (i) any acts or omissions by such
Independent Director that constitute willful disregard of such Independent
Director’s duties under the applicable organizational documents, (ii) such
Independent Director engaging in or being charged with, or being convicted of,
fraud or other acts constituting a crime under any law applicable to such
Independent Director or (iii) such Independent Director no longer meeting the
definition of Independent Director.

 

- 7 -



--------------------------------------------------------------------------------

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Mortgage Borrower and encumbered by a
Security Instrument, together with all rights pertaining to such Property and
Improvements, as more particularly described (i) in Article 1 of each Security
Instrument and referred to therein as the “Property” and (ii) on Schedule III
attached hereto.

“Insurance Proceeds” shall mean all insurance compensation, awards, proceeds,
damages, claims, rights of action and payments and all causes of action and
proceeds thereof of all types for any damage or injury to the Properties or any
part thereof.

“Intercreditor Agreement” shall have the meaning set forth in Section 9.7
hereof.

“JV Agreement” shall mean that certain Amended and Restated Limited Liability
Company Agreement of Partners IV, entered into effective as of the date hereof
by and between Sunrise and Borrower.

“Leases” shall mean all leases, subleases and other agreements affecting the
use, enjoyment or occupancy of the Property heretofore or hereafter entered into
and all extensions, amendments and modifications thereto, whether before or
after the filing by or against Borrower of any petition for relief under
Title 11 U.S.C.A. § 101 et seq. and the regulations adopted and promulgated
thereto, including, without limitation, the Operating Lease.

“Legal Requirements” shall mean all federal, State, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, the
Collateral, Mortgage Borrower or any Individual Property or any part thereof, or
the zoning, construction, use, alteration, occupancy or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, Mortgage Borrower, the Collateral or any related
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.3.2 hereof.

 

- 8 -



--------------------------------------------------------------------------------

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents as the same may be amended or split pursuant to the
terms hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Guaranty and all other documents
executed and/or delivered in connection with the Loan now existing or
hereinafter executed.

“Loan Party” shall mean individually and collectively, as the context requires,
Borrower, Mortgage Borrower, Guarantor or any Operating Lessee.

“Lombard Lessee Mortgage Borrower” shall mean CHTSun Three Lombard IL Senior
Living, LLC, a Delaware limited liability company, together with its successors
and assigns.

“Lombard Owner Mortgage Borrower” shall mean Lombard IL Senior Living Owner,
LLC, a Delaware limited liability company, together with its successors and
assigns.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to attorneys’ fees and other costs of defense).

“Louisville Lessee Mortgage Borrower” shall mean Sunrise Louisville KY Senior
Living, LLC, a Kentucky limited liability company, together with its successors
and assigns.

“Louisville Owner Mortgage Borrower” shall mean Louisville KY Senior Living
Owner, LLC, a Delaware limited liability company, together with its successors
and assigns.

“Management Agreement” shall mean, with respect to any Individual Property, the
management agreement entered into by and between the applicable Operating Lessee
and Manager, pursuant to which the Manager is to provide management and other
services with respect to such Individual Property, or, if the context requires,
the Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Management Gross Revenues” shall have the meaning set forth in the Mortgage
Loan Documents.

“Manager” shall mean Sunrise Senior Living Management, Inc., a Virginia
corporation, or, if the context requires, a Qualified Manager who is managing
the Properties or any Individual Property in accordance with the terms and
provisions of this Agreement.

“Manager Pooling Agreement” shall have the meaning set forth in the JV
Agreement.

“Material Action” shall mean, as to any Person, to file or consent to the filing
of, institute, commence or seek relief under, any petition, proceeding, action
or case under any Creditors Rights Laws, to seek or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian, or any
similar official of or for such Person or a substantial part of its property, to
admit in writing Borrower’s inability to pay its debts generally as they become
due, or to take action in furtherance of any of the foregoing.

 

- 9 -



--------------------------------------------------------------------------------

“Material Agreement” shall mean the Management Agreement, the JV Agreement, the
Manager Pooling Agreement, the Operating Lease and all other agreements entered
into by any Loan Party, affecting or relating to the Property, the Collateral or
any other direct or indirect Ownership Interest of a Loan Party in Borrower
requiring the payment of more than $100,000 in payments or liability in any
annual period or which is not cancelable without penalty or premium on no more
than thirty (30) days’ notice.

“Material Lease” shall mean, individually and collectively, as the context may
require, the Operating Lease and any other Lease which requires the prior
written consent or approval of Mortgage Lender under the Mortgage Loan Documents
or Borrower under the JV Agreement to enter into, renew, amend, modify, extend
or terminate.

“Maturity Date” shall mean July 5, 2014, as such date may be extended pursuant
to the terms hereof, or such other date on which the final payment of the
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member Loans” shall have the meaning set forth in Section 6.5 of the JV
Agreement.

“Metairie Lessee Mortgage Borrower” shall mean CHTSun Two Metairie LA Senior
Living, LLC, a Delaware limited liability company, together with its successors
and assigns.

“Metairie Owner Mortgage Borrower” shall mean Metairie LA Senior Living Owner,
LLC, a Delaware limited liability company, together with its successors and
assigns.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Borrower” shall mean, individually and/or collectively, as the context
may require, the Connecticut and Santa Monica Mortgage Borrower and the
Five-Pack Mortgage Borrower.

“Mortgage Lender” shall mean, individually and/or collectively, as the context
may require, the Connecticut and Santa Monica Mortgage Lender and the Five-Pack
Mortgage Lender.

“Mortgage Loan” shall mean, individually and/or collectively, as the context may
require, the Connecticut and Santa Monica Mortgage Loan and the Five-Pack
Mortgage Loan.

“Mortgage Loan Documents” shall mean, individually and/or collectively, as the
context may require, the Connecticut and Santa Monica Mortgage Loan Documents
and the Five-Pack Mortgage Loan Documents, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

- 10 -



--------------------------------------------------------------------------------

“Mortgage Loan Event of Default” shall mean an event of default under the
Mortgage Loan Documents which remains uncured following the expiration of any
applicable cure or grace period.

“Mortgage Loan Prepayment Date” shall have the meaning set forth in
Section 2.3.1 hereof.

“Mortgage Loan Reserve Funds” shall mean the all escrow and reserve funds
required pursuant to the Mortgage Loan.

“Net Capital Raise Account” shall have the meaning set forth in Section 3.1
hereof.

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow After Debt Service” for any period shall mean the amount obtained
by subtracting Debt Service for such period from Net Cash Flow for such period.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Borrower
under the JV Agreement in connection with such Liquidation Event.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Non-U.S. Entity” shall have the meaning set forth in Section 2.2.7 hereof.

“Note” shall mean that certain promissory note of even date herewith in the
original principal amount of FORTY MILLION AND 00/100 DOLLARS ($40,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time.

“Note Rate” shall mean (i) for the date hereof through and including the Payment
Date occurring in July, 2013, 8.0% per annum and (ii) from and after the Payment
Date occurring in August, 2013, 12.0% per annum.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP or an income tax basis, of whatever kind relating to the
operation, maintenance and management of the Properties that are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance premiums, license fees,
property taxes and assessments, advertising and marketing expenses, franchise
fees, management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures
and contributions to the Mortgage Reserve Funds.

 

- 11 -



--------------------------------------------------------------------------------

“Operating Lease” shall mean, individually and collectively, as the context may
require, those certain lease agreements by and between the applicable Owner
Mortgage Borrower and the applicable Operating Lessee.

“Operating Lessee” shall mean, individually and collectively, as the context may
require, Baton Rouge Lessee Mortgage Borrower, Gilbert Lessee Mortgage Borrower,
Lombard Lessee Mortgage Borrower, Louisville Lessee Mortgage Borrower, Metairie
Lessee Mortgage Borrower, Connecticut Lessee Mortgage Borrower and Santa Monica
Lessee Mortgage Borrower.

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution agreement or indemnification agreements,
including, without limitation, the JV Agreement and the Recognition Agreement.
In each case, “Organizational Documents” shall include any indemnity,
contribution, shareholders or other agreement among any of the owners of the
entity in question.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining any
Individual Property, now or hereafter levied or assessed or imposed against such
Individual Property or any part thereof.

“Owner Mortgage Borrower” shall mean, individually and collectively as the
context requires, Baton Rouge Owner Mortgage Borrower, Gilbert Owner Mortgage
Borrower, Lombard Owner Mortgage Borrower, Louisville Owner Mortgage Borrower,
Metairie Owner Mortgage Borrower, Connecticut Owner Mortgage Borrower and Santa
Monica Owner Mortgage Borrower.

“Owner’s Title Policy” shall mean that certain ALTA extended coverage owner’s
policy of title insurance issued in connection with the closing of the Mortgage
Loan insuring Mortgage Borrower as the owner of the Property.

“Ownership Interest” means, in respect of any Person (i) any interest of such
Person in the Properties or (ii) any ownership interest in such Person, direct
or indirect, contingent or fixed, at any level or any tier, of any nature
whatsoever, whether in the form of a partnership interest, stock interest,
membership interest, equitable interest, beneficial interests, profit interest,
loss interest, voting rights, control rights, management rights or otherwise.

 

- 12 -



--------------------------------------------------------------------------------

“Partners IV” shall mean CHTSun Partners IV, LLC, a Delaware limited liability
company.

“Payment Date” shall mean the fifth (5th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Mortgage Loan
Documents and permitted under the Mortgage Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Owner’s Title Policy relating to
such Individual Property or any part thereof, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet delinquent, and (d) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall mean all machinery, equipment, fixtures (including,
but not limited to, all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), furniture, software used in or to operate
any of the foregoing and other property of every kind and nature whatsoever
owned by Mortgage Borrower, or in which Mortgage Borrower has or shall have an
interest, now or hereafter located upon the real property and the Improvements,
or appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the real property and the Improvements and all
building equipment, materials and supplies of any nature whatsoever owned by
Borrower or Mortgage Borrower, or in which Borrower or Mortgage Borrower has or
shall have an interest, now or hereafter located upon the Land and the
Improvements, or appurtenant thereto, or usable in connection with the present
or future operation and occupancy of the real property and the Improvements.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a structural engineering report prepared by a company satisfactory to
Lender and Mortgage Lender regarding the physical condition of such Individual
Property, satisfactory in form and substance to Lender and Mortgage Lender in
their respective sole discretion, which report shall, among other things,
(a) confirm that such Individual Property and its use complies, in all material
respects, with all applicable Legal Requirements (including, without limitation,
zoning, subdivision and building laws) and (b) include a copy of a final
certificate of occupancy with respect to all Improvements on such Individual
Property.

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101, as modified by section 3(42) of ERISA, or similar
law.

 

- 13 -



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean that certain Pledge and Security Agreement dated
as of the date hereof, executed and delivered by Borrower to Lender as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Pledged Member Interests” shall mean all membership interests pledged pursuant
to the Pledge Agreement.

“Policies” shall mean any and all policies of insurance required hereunder or
under the Mortgage Loan Documents.

“Pool Subsidiaries” shall have the meaning set forth in the JV Agreement.

“Prepayment Date” shall have the meaning set forth in Section 2.3.1 hereof.

“Principal” shall have the meaning set forth in Section 4.1.36 hereof, together
with its successors and assigns.

“Prohibited Person” shall mean any Person:

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

(f) who is an Affiliate of or affiliated with a Person listed above.

“Properties” shall mean, collectively, each and every Individual Property.

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

“Qualified Manager” shall mean a reputable and experienced professional
management organization (a) which manages (exclusive of the Properties),
together with its Affiliates, ten (10) or more senior living facilities and
assisted living facilities of a quality and size similar to the

 

- 14 -



--------------------------------------------------------------------------------

Properties, (b) prior to whose employment as manager of the Properties, such
employment shall have been approved by Lender and (c) if requested by Borrower
in order to satisfy applicable REIT qualification tests, is and at all times
will be an “eligible independent contractor” as defined in Section 856(d) of the
Internal Revenue Code.

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender and has rated the Securities.

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials.

“Recognition Agreement” shall mean that certain Recognition Agreement dated as
of the date hereof between Borrower, Lender and Sunrise.

“Rents” shall mean all cash or securities deposited to secure the performance by
the lessees of their obligations thereunder and all rents, additional rents,
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits,
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or Mortgage Borrower or its agents or
employees from any and all sources arising from or attributable to any
Individual Property, including, all receivables, customer obligations,
installment payment obligations, income from temporary and specialty tenants,
kiosks, indoor retail merchandising units and other obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower or Mortgage Borrower or Manager and proceeds,
if any, from business interruption or other loss of income insurance whether
paid or accruing before or after the filing by or against Borrower of any
petition for relief under any Creditors Rights Laws.

“Replacement Management Agreement” shall mean, collectively, either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be acceptable to Lender in
form and substance.

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president-finance or other authorized officer of such Person.

“Restoration” shall mean the repair and restoration of each Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean Mortgage Borrower, Borrower, Principal, Guarantor,
Indemnitor, Operating Lessee, any Affiliated Manager, Partners IV, Sun IV, CHT
TRS, CHT

 

- 15 -



--------------------------------------------------------------------------------

Partners, CHT GP and each of the other Pool Subsidiaries or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Mortgage Borrower, Borrower, Principal, Guarantor,
Indemnitor, Operating Lessee, any Affiliated Manager, Partners IV, Sun IV, CHT
TRS, CHT Partners, CHT GP and each of the other Pool Subsidiaries; but
specifically excluding Sunrise, Sunrise Senior Living, Inc., Sunrise Senior
Living Management, Inc., and any shareholder, partner, member or non-member
manager, or any direct or indirect legal or beneficial owner of Sunrise, Sunrise
Senior Living, Inc. and Sunrise Senior Living Management, Inc.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.

“Santa Monica Lessee Mortgage Borrower” shall mean AL Santa Monica Senior
Housing, LP, a Delaware partnership, together with its successors and assigns.

“Santa Monica Owner Mortgage Borrower” shall mean Santa Monica Assisted Living
Owner, LLC, a Delaware limited liability company, together with its successors
and assigns.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Instrument” shall mean, with respect to each Individual Property, that
certain first priority Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable) and Security Agreement, executed and delivered by Mortgage Borrower
as security for the Mortgage Loan and encumbering such Individual Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Sun IV” shall mean Sun IV LLC, a Delaware limited liability company.

“Sunrise” shall mean Sunrise Senior Living Investments, Inc., a Virginia
corporation.

“Sunrise Purchase Option” shall have the meaning set forth in Section 12.1 of
the JV Agreement.

 

- 16 -



--------------------------------------------------------------------------------

“Survey” shall mean, with respect to an Individual Property, a survey prepared
by a surveyor licensed in the State where such Individual Property is located
and satisfactory to Lender and the company or companies issuing the Title
Insurance Policies, and containing a certification of such surveyor satisfactory
to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

“Title Insurance Policy” shall mean any title insurance policy insuring Mortgage
Lender’s interest in the Properties.

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the state of New York.

“UCC Financing Statements” shall mean the UCC financing statement executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreement encumbering such
Collateral.

Section 1.2 Principles of Construction.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. With respect to terms defined by cross-reference to the
Mortgage Loan Documents, such defined terms shall have the definitions set forth
in the Mortgage Loan Documents as of the date hereof, and no modifications to
the Mortgage Loan Documents shall have the effect of changing such definitions
for the purpose of this Agreement unless Lender expressly agrees that such
definitions as used in this Agreement have been revised or Lender consents to
the modification documents. With respect to any provisions or definitions
incorporated by reference herein from the Mortgage Loan Documents, such
provisions or definitions shall be deemed a part of this Agreement
notwithstanding the fact that the Mortgage Loan shall no longer be effective for
any reason, including, without limitation, after the repayment of the Mortgage
Loan.

 

- 17 -



--------------------------------------------------------------------------------

  II. GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow.

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

2.1.2 Single Disbursement to Borrower.

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be reborrowed.

2.1.3 The Note, Pledge Agreement and Loan Documents.

The Loan shall be evidenced by the Note and secured by the Pledge Agreement and
the other Loan Documents.

2.1.4 Use of Proceeds.

All of the Mortgage Loan proceeds advanced to Mortgage Borrower have been and
will be used solely in accordance with the Mortgage Loan Documents. The Loan
proceeds may be used by Borrower for any lawful purpose.

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1 Payments.

(a) Interest. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date to the Maturity Date at the Note Rate. Commencing
on the fifth (5th) day of August, 2012 and continuing on each Payment Date
thereafter, through and including the Maturity Date, unless sooner repaid,
Borrower shall pay consecutive monthly payments of interest at the Note Rate and
any amounts due pursuant to this Agreement.

(b) Intentionally Omitted.

(c) Extension Option. Borrower shall have the option to extend the term of the
Loan beyond the initial Maturity Date for one (1) successive term (the
“Extension Option”) of one (1) year (the “Extension Period”) to the Payment Date
occurring in July, 2015 (such date, the “Extended Maturity Date”), upon
satisfaction of the following terms and conditions:

(i) no Event of Default shall have occurred and be continuing at the time the
Extension Option is exercised and on the date that the Extension Period is
commenced;

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than ninety (90) days and no later than
thirty (30) days prior to the Maturity Date;

(iii) Borrower shall have delivered to Lender together with its notice pursuant
to subsection (c)(ii) of this Section 2.2.1 and as of the commencement of the
Extension Option, an Officer’s Certificate in form reasonably acceptable to
Lender certifying that each of the representations and warranties of Borrower
contained in the Loan Documents

 

- 18 -



--------------------------------------------------------------------------------

is true, complete and correct in all material respects as of the date of such
Officer’s Certificate except to the extent such representations and warranties
are matters which by their nature can no longer be true and correct as a result
of the passage of time; and

(iv) Borrower shall have paid to Lender the Extension Fee.

(d) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the Extended Maturity Date in the event the Extension
Option is exercised.

(e) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff, defense or irrespective
of, and without deduction for, counterclaims.

2.2.2 Interest Calculation.

Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Note Rate divided by
three hundred sixty (360) by (c) the outstanding principal balance of the Loan.

2.2.3 Payment on Maturity Date.

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, the Exit Fee and all other
amounts due hereunder and under the Note, the Pledge Agreement and the other
Loan Documents.

2.2.4 Payments after Default.

Upon the occurrence and during the continuance of an Event of Default,
(a) interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date of the
underlying Default without regard to any grace or cure periods contained herein
and (b) Lender shall be entitled to receive and Borrower shall pay to Lender on
each Payment Date an amount equal to the Borrower’s Net Cash Flow After Debt
Service for the prior month, such amount to be applied by Lender to the payment
of the Debt in such order as Lender shall determine in its sole discretion,
including, without limitation, alternating applications thereof between interest
and principal. Interest at the Default Rate and Borrower’s Net Cash Flow After
Debt Service shall both be computed from the occurrence of the Event of Default
until the actual receipt and collection of the Debt (or that portion thereof
that is then due). To the extent permitted by Applicable Law, interest at the
Default Rate shall be added to the Debt, shall itself accrue interest at the
same rate as the Loan and shall be secured by the Pledge Agreement. This
paragraph shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default; the
acceptance of any payment of Borrower’s Net Cash Flow After Debt Service shall
not be deemed to cure or constitute a waiver of any Event of Default; and Lender
retains its rights under the Note to accelerate and to continue to demand
payment of the Debt upon the happening of any Event of Default, despite any
payment of Borrower’s Net Cash Flow After Debt Service.

 

- 19 -



--------------------------------------------------------------------------------

2.2.5 Late Payment Charge.

If any principal, interest or any other sums due under the Loan Documents is not
paid by Borrower on the date on which it is due, Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by Applicable Law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Pledge Agreement and the other Loan
Documents to the extent permitted by Applicable Law.

2.2.6 Usury Savings.

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by Applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

2.2.7 Indemnified Taxes.

(a) All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, Indemnified Taxes, excluding
(i) Indemnified Taxes measured by Lender’s net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which Lender is resident or
organized, or any political subdivision thereof, (ii) taxes measured by Lender’s
overall net income, and franchise taxes imposed on it, by the jurisdiction of
Lender’s applicable lending office or any political subdivision thereof or in
which Lender is resident or engaged in business, and (iii) withholding taxes
imposed by the United States of America, any state, commonwealth, protectorate
territory or any political subdivision or taxing authority thereof or therein as
a result of the failure of Lender which is a Non-U.S. Entity to comply with the
terms of paragraph (b) below. If any non excluded Indemnified Taxes are required
to be withheld from any amounts payable to Lender, the amounts so payable to
Lender shall be increased to the extent necessary to yield to Lender (after
payment of all non excluded Indemnified Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any non excluded Indemnified Tax is payable pursuant to Applicable Law
by Borrower, Borrower shall send to Lender an original official receipt showing
payment of such non excluded Indemnified Tax or other evidence of payment
reasonably satisfactory to Lender. Borrower hereby indemnifies Lender for any
incremental taxes, interest or penalties that may become payable by Lender which
may result from any failure by Borrower to pay any such non excluded Indemnified
Tax when due to the appropriate taxing authority or any failure by Borrower to
remit to Lender the required receipts or other required documentary evidence.

 

- 20 -



--------------------------------------------------------------------------------

(b) In the event that Lender or any successor and/or assign of Lender is not
incorporated under the laws of the United States of America or a state thereof
(a “Non-U.S. Entity”) Lender agrees that, prior to the first date on which any
payment is due such entity hereunder, it will deliver to Borrower two duly
completed copies of United States Internal Revenue Service Form W 8BEN or W 8ECI
or successor applicable form, as the case may be, certifying in each case that
such entity is entitled to receive payments under the Note, without deduction or
withholding of any United States federal income taxes. Each entity required to
deliver to Borrower a Form W 8BEN or W 8ECI pursuant to the preceding sentence
further undertakes to deliver to Borrower two further copies of such forms, or
successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such form expires (which, in the case of the
Form W 8ECI, is the last day of each U.S. taxable year of the Non-U.S. Entity)
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, and such other
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W 8BEN or W 8ECI that such entity is entitled
to receive payments under the Note without deduction or withholding of any
United States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such entity from duly
completing and delivering any such form with respect to it and such entity
advises Borrower that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

Section 2.3 Prepayments.

2.3.1 Voluntary Prepayments.

(I) On any Business Day, Borrower may, at its option, prepay the Loan in whole
or in part, upon satisfaction of the following conditions:

(a) Borrower shall provide prior written notice to Lender (which notice shall be
irrevocable) specifying the date (the “Prepayment Date”) upon which the
prepayment is to be made, which notice shall be delivered to Lender not less
than ten (10) Business Days prior to such payment;

(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) all
accrued and unpaid interest calculated at the Note Rate on the amount of
principal being prepaid through and including the Prepayment Date; (ii) all
other sums then due under this Agreement, the Note or the other Loan Documents
and (iii) the Exit Fee;

(c) each prepayment shall be in an aggregate principal amount of $1,000,000.00
or any integral multiple of $100,000.00 in excess thereof.

(d) Such prepayment shall not be prohibited pursuant to the Mortgage Loan
Documents.

 

- 21 -



--------------------------------------------------------------------------------

(II) Notwithstanding anything to the contrary contained herein, Borrower shall
be obligated to prepay the Loan in whole on the date that the Mortgage Loan is
paid in full (the “Mortgage Loan Prepayment Date”), and in connection therewith:

(a) Borrower shall provide prior written notice to Lender (which notice shall be
irrevocable) specifying the Mortgage Loan Prepayment Date, which notice shall be
delivered to Lender not less than ten (10) Business Days prior to the Mortgage
Loan Prepayment Date; and

(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) all
accrued and unpaid interest calculated at the Note Rate on the amount of
principal being prepaid through and including the Mortgage Loan Prepayment Date;
(ii) all other sums then due under this Agreement, the Note or the other Loan
Documents and (iii) the Exit Fee.

If a notice of prepayment is given by Borrower to Lender pursuant to this
Section 2.3.1, the amount designated for prepayment and all other sums required
under this Section 2.3.1 shall be due and payable on the Prepayment Date and/or
the Mortgage Loan Prepayment Date, as applicable; provided, however, that such
notice may be revoked at any time prior to the Prepayment Date and/or the
Mortgage Loan Prepayment Date, as applicable, provided Borrower pays to Lender
all actual out-of-pocket expenses incurred by Lender in connection with the
anticipated prepayment;.

2.3.2 Liquidation Events.

(a) In the event of (i) any Casualty to all or any portion of any Individual
Property, (ii) any Condemnation of all or any portion of any Individual
Property, (iii) a Transfer of any Individual Property in connection with
realization thereon by Mortgage Lender following an Event of Default under the
Mortgage Loan, including without limitation a foreclosure sale, or (iv) any
refinancing of any Individual Property or the Mortgage Loan (each, a
“Liquidation Event”), Borrower shall cause the related Net Liquidation Proceeds
After Debt Service to be deposited directly into an account designated by
Lender. On each date on which Lender actually receives a distribution of Net
Liquidation Proceeds After Debt Service, if such date is a Payment Date, such
Net Liquidation Proceeds After Debt Service shall be applied to the outstanding
principal balance of the Note in an amount equal to one hundred percent
(100%) of such Net Liquidation Proceeds After Debt Service, together with
interest that would have accrued on such amount through the next Payment Date
and all other sums then due. In the event Lender receives a distribution of Net
Liquidation Proceeds After Debt Service on a date other than a Payment Date,
such amounts shall be held by Lender as collateral security for the Loan in an
interest bearing account, with such interest accruing to the benefit of
Borrower, and shall be applied by Lender on the next Payment Date.

(b) Borrower shall promptly notify Lender of any Liquidation Event once Borrower
has knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of any Individual Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
any Individual Property, on the date on which a commitment for such refinancing
is entered into. The provisions of this Section 2.3.2 shall not be construed to
contravene in any manner the restrictions and other provisions regarding
refinancing of the Mortgage Loan or Transfer of the Property set forth in this
Agreement and the other Loan Documents.

 

- 22 -



--------------------------------------------------------------------------------

2.3.3 Prepayments After Default.

If, following an Event of Default, Borrower tenders payment of all or any part
of the Debt, or if all or any portion of the Debt is recovered by Lender after
such Event of Default (including, without limitation, through application of any
Net Liquidation Proceeds After Debt Service) (which tender Lender may reject to
the extent permitted under applicable Legal Requirements) Borrower shall pay, in
addition to the Debt, (i) all accrued and unpaid interest calculated at the
Default Rate on the amount of principal being prepaid through and including the
Prepayment Date; (ii) an amount equal to three percent (3%) of the original Loan
Amount and (iii) all other sums due under this Agreement, the Note or the other
Loan Documents in connection with a partial or total prepayment, including,
without limitation, the Exit Fee.

2.3.4 Making of Payments.

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 12:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower.

2.3.5 Application of Prepayments.

All prepayments received pursuant to this Section 2.3 and Section 2.4 shall be
applied first, to interest on the outstanding principal balance being prepaid
that accrued through and including the Prepayment Date and second, to the
payments of principal due under the Loan in the inverse order of maturity.

Section 2.4 Release on Payment in Full.

Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Pledge
Agreement and the Collateral.

 

  III. CASH MANAGEMENT

Section 3.1 Property Account.

(a) During the term of the Loan, Borrower shall exercise any rights it may have
under the JV Agreement to cause Mortgage Borrower to establish and maintain any
property accounts (a “Property Account”) required under the Mortgage Loan
Documents and to comply with all provisions under the Mortgage Loan Documents
relating thereto.

(b) Borrower shall exercise any rights it may have under the JV Agreement to not
permit or cause Mortgage Borrower to further pledge, assign or grant any
security interest in the

 

- 23 -



--------------------------------------------------------------------------------

Property Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Mortgage Lender as the secured party,
to be filed with respect thereto.

Section 3.2 Net Capital Raise Account.

During the term of the Loan, Borrower shall cause Guarantor to establish and
maintain the Net Capital Raise Account in accordance with the Mezzanine Loan
Repayment and Security Agreement dated as of the date hereof given by Guarantor
to Mortgage Lender and to otherwise comply with all provisions of under the
Mortgage Loan Documents relating thereto. Subject to the terms of the Mortgage
Loan Documents, Borrower will not cause or permit any Person in any way to alter
or modify the Net Capital Raise Account and will notify Lender of the account
number thereof. Borrower shall direct or cause Guarantor to direct that all cash
distributions from the Net Capital Raise Account to be paid to Lender in
accordance with the Mortgage Loan Documents be deposited into an account
specified by Lender.

 

  IV. REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations.

Borrower represents and warrants as of the Closing Date that:

4.1.1 Organization.

Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
its assets and to transact the businesses in which it is now engaged. Borrower
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its assets, its
businesses and operations. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
assets and to transact the businesses in which it is now engaged. Attached
hereto as Schedule I is an organizational chart of Borrower. Borrower has
delivered to Lender true and correct copies of Mortgage Borrower’s operating
agreement and all other Organizational Documents for Mortgage Borrower, Borrower
and Principal, all of which are in full force and effect.

4.1.2 Proceedings.

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by or on behalf
of Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

- 24 -



--------------------------------------------------------------------------------

4.1.3 No Conflicts.

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement, or other agreement or instrument to which
Borrower is a party or by which any of Borrower’s property or assets is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of Borrower’s property or other assets, or any
license or other approval required to own and manage its property, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of this Agreement or any other Loan Documents have been
obtained and is in full force and effect.

4.1.4 Litigation.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened against or
affecting Borrower, the Collateral or to Borrower’s knowledge, the Mortgage
Borrower or any Individual Property, which actions, suits or proceedings, if
determined against Borrower, Mortgage Borrower, the Collateral or any Individual
Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower, Mortgage Borrower, the Collateral or the
condition or ownership of any Individual Property.

4.1.5 Agreements.

Borrower is not a party to any agreement or instrument or subject to any
restriction which might materially and adversely affect Borrower, Mortgage
Borrower, the Collateral or any Individual Property, or Borrower’s or Mortgage
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. Neither Borrower, nor to Borrower’s knowledge Mortgage Borrower, is
in default in any material respect in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Mortgage Borrower, the
Collateral or any of the Properties are bound. Neither Borrower, nor to
Borrower’s knowledge Mortgage Borrower, has any material financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower or Mortgage Borrower is a party or by which
Borrower, Mortgage Borrower, the Collateral or any Individual Property is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the business relating to Borrower’s ownership and operation of the Collateral,
(b) obligations incurred in the ordinary course of the business relating to
Mortgage Borrower’s ownership and operation of the Property and (c) obligations
under the Loan Documents and the Mortgage Loan Documents, as applicable.

4.1.6 Title.

(a) Each Loan Party purporting to grant a Lien on any Collateral is the legal
and beneficial owner of, and has good and marketable title to, the Collateral,
free and clear of all

 

- 25 -



--------------------------------------------------------------------------------

Liens whatsoever. The Pledge Agreement, together with the UCC Financing
Statements relating to the Collateral when properly filed in the appropriate
records, will create a valid, perfected first priority security interests in and
to the Collateral, all in accordance with the terms thereof for which a Lien can
be perfected by filing a UCC Financing Statement. For so long as the Lien of the
Pledge Agreement is outstanding, Borrower shall forever warrant, defend and
preserve such title and the validity and priority of the Lien of the Pledge
Agreement and shall forever warrant and defend such title, validity and priority
to Lender against the claims of all persons whomsoever.

(b) Owner Mortgage Borrower has good title to the Properties and that Owner
Mortgage Borrower possesses fee simple absolute estate in each Individual
Property and that it owns the Properties free and clear of all liens,
encumbrances and charges whatsoever except for the Permitted Encumbrances. The
Permitted Encumbrances do not and will not materially adversely affect or
interfere with the value, or materially adversely affect or interfere with the
current use or operation, of the Property or the ability of Borrower to repay
the Note or any other amount owing under the Note, the Pledge Agreement, the
Loan Agreement, or the other Loan Documents or to perform its obligations
thereunder in accordance with the terms of the Loan Agreement, the Note, the
Pledge Agreement or the other Loan Documents. Other than Mortgage Lender, no
Person other than Mortgage Borrower owns any interest in any payments due under
any Leases. Borrower shall exercise any rights it may have under the JV
Agreement to cause Owner Mortgage Borrower to forever warrant, defend and
preserve the title to the Property and to forever warrant and defend the same to
Lender against the claims of all persons whomsoever.

4.1.7 Solvency.

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition under the Bankruptcy Code or similar state bankruptcy or insolvency law
has been filed against Borrower, Mortgage Borrower or any constituent Person in
the last seven (7) years, and neither Borrower nor any constituent Person in the
last seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor any of its constituent Persons are contemplating either the filing
of a petition by it under the Bankruptcy Code or similar state bankruptcy or
insolvency law or the liquidation of all or a major portion of Borrower’s assets
or property, and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it or such constituent Persons.

 

- 26 -



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure.

No statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no fact presently known to Borrower which has not been
disclosed to Lender which materially and adversely affects, or might materially
and adversely affect, the Collateral, any Individual Property or the business,
operations or condition (financial or otherwise) of Borrower or Mortgage
Borrower.

4.1.9 No Plan Assets.

No Loan Party is a Plan and none of the assets of any Loan Party constitute or
will constitute, by virtue of the application of 29 C.F.R. §2510.3-101(f) as
modified by section 3(42) of ERISA, “Plan Assets” of one or more Plans. In
addition, (a) no Loan Party is a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with any Loan Party are not
subject to State statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

4.1.10 Compliance.

Borrower, Mortgage Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, all Environmental Laws, building and zoning ordinances and codes.
Neither Borrower, nor to Borrower’s knowledge Mortgage Borrower, is in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower, nor to
Borrower’s knowledge Mortgage Borrower or any other Person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against any Individual Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

4.1.11 Financial Information.

All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in respect
of Borrower, Mortgage Borrower, the Collateral and the Properties (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of Borrower, the Collateral and to Borrower’s knowledge the
Mortgage Borrower and the Properties, as applicable, as of the date of such
reports, and (iii) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a materially adverse effect on the Collateral or any Individual
Property or the operation of any Individual Property as a senior housing
property except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower or to
Borrower’s knowledge Mortgage Borrower from that set forth in said financial
statements.

 

- 27 -



--------------------------------------------------------------------------------

4.1.12 Condemnation.

No Condemnation or other similar proceeding has been commenced or, to the best
of Borrower’s knowledge, is threatened or contemplated with respect to all or
any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.

4.1.13 Federal Reserve Regulations.

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

4.1.14 Utilities and Public Access.

Each Individual Property has rights of access to public ways and is served by
public water, sewer, sanitary sewer and storm drain facilities adequate to
service such Individual Property for its respective intended uses. All public
utilities necessary or convenient to the full use and enjoyment of each
Individual Property are located either in the public right of way abutting each
Individual Property (which are connected so as to serve each Individual Property
without passing over other property) or in recorded easements serving each
Individual Property and such easements are set forth in and insured by the
Owner’s Title Policy. All roads necessary for the use of each Individual
Property for their current respective purposes have been completed, are
physically open and are dedicated to public use and have been accepted by all
Governmental Authorities.

4.1.15 Not a Foreign Person.

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

4.1.16 Separate Lots.

Each Individual Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of such Individual Property.

4.1.17 Assessments.

There are no pending or proposed special or other assessments for public
improvements or otherwise affecting any Individual Property, nor are there any
contemplated improvements to any Individual Property that may result in such
special or other assessments.

 

- 28 -



--------------------------------------------------------------------------------

4.1.18 Enforceability.

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

4.1.19 No Prior Assignment.

Other than the Mortgage Loan Documents, there are no prior assignments of the
Leases or any portion of the Rents due and payable or to become due and payable
which are presently outstanding. There are no prior assignments of the
Collateral which are presently outstanding except in accordance with the Loan
Documents.

4.1.20 Insurance.

Mortgage Borrower has obtained and Borrower has delivered to Lender certified
copies of all Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Neither Borrower, nor to Borrower’s
knowledge any other Person, has done, by act or omission, anything which would
impair the coverage of any such Policies.

4.1.21 Use of Property.

Each Individual Property is used exclusively for senior housing purposes and
other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses.

All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required for the
legal use, occupancy and operation of each Individual Property by Mortgage
Borrower as a senior housing property (collectively, the “Licenses”), have been
obtained and are in full force and effect and are not subject to revocation,
suspension or forfeiture. Borrower shall exercise any rights it may have under
the JV Agreement to cause Mortgage Borrower to keep and maintain all Licenses
necessary for the operation of each Individual Property as a senior housing
property. The use being made of each Individual Property is in conformity with
the certificate of occupancy issued for such Individual Property.

4.1.23 Flood Zone.

None of the Improvements on any Individual Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards and, if so located, the flood insurance required pursuant to the
Mortgage Loan Documents is in full force and effect with respect to each such
Individual Property.

4.1.24 Physical Condition.

Each Individual Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and

 

- 29 -



--------------------------------------------------------------------------------

repair in all material respects; there exists no structural or other material
defects or damages in any Individual Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in any Individual Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond. Each Individual
Property is free from damage covered by fire or other casualty. All liquid and
solid waste disposal, septic and sewer systems located on each Individual
Property are in a good and safe condition and repair and in compliance with all
Legal Requirements.

4.1.25 Boundaries.

All of the Improvements which were included in determining the appraised value
of each Individual Property lie wholly within the boundaries and building
restriction lines of such Individual Property, and no improvements on adjoining
properties encroach upon such Individual Property, and no easements or other
encumbrances upon the applicable Individual Property encroach upon any of the
Improvements.

4.1.26 Leases.

Other than the Operating Lease and those leases listed on Schedule IV attached
hereto, the Properties are not subject to any Leases.

4.1.27 Survey.

To Borrower’s knowledge, the Survey for each Individual Property delivered to
Lender in connection with this Agreement does not fail to disclose any material
matter affecting such Individual Property or the title thereto.

4.1.28 Intentionally Omitted.

4.1.29 Filing and Recording Taxes.

All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the transfer of the
Collateral to Borrower, the making of the Mortgage Loan, the Loan or the other
transactions contemplated by this Agreement have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement, have been paid.

4.1.30 Intentionally Omitted.

4.1.31 Management Agreement; Manager Pooling Agreement.

(a) The Management Agreement is in full force and effect and there is no default
thereunder by Operating Lessee or to Borrower’s knowledge Manager and to
Borrower’s knowledge no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder.

 

- 30 -



--------------------------------------------------------------------------------

(b) The Manager Pooling Agreement is in full force and effect and there is no
default thereunder by Operating Lessee or to Borrower’s knowledge Manager and to
Borrower’s knowledge no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default thereunder.

4.1.32 Illegal Activity.

No portion of any Individual Property or the Collateral has been or will be
purchased with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal activities or activities relating to any
controlled substances at any Individual Property.

4.1.33 No Change in Facts or Circumstances; Disclosure.

All information submitted by Borrower to Lender and in all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Properties or the
business operations or the financial condition of Borrower or Mortgage Borrower.
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any information described in this
Section 4.1.33 or any representation or warranty made herein to be materially
misleading.

4.1.34 Investment Company Act.

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.

4.1.35 Principal Place of Business; State of Organization.

Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement. Borrower is organized
under the laws of the State of Delaware and its organizational identification
number is 5165524.

4.1.36 Single Purpose Entity.

Borrower covenants and agrees that its Organizational Documents shall provide
that it has not, and shall not, and that the Organizational Documents of its
general partner(s), if Borrower is a partnership, or its managing member(s) (if
any), if Borrower is a limited liability company (in each case, “Principal”)
shall provide that it has not and shall not:

(a) with respect to Borrower, engage in any business or activity other than the
acquisition, ownership, and managing of the Collateral, and entering into the
Loan, and activities incidental thereto and with respect to any Principal,
engage in any business or activity other than the ownership of its interest in
Borrower, and activities incidental thereto;

 

- 31 -



--------------------------------------------------------------------------------

(b) with respect to Borrower, acquire or own any material assets other than
(i) the Collateral, and (ii) such incidental personal property as may be
necessary for the ownership of the Collateral, and with respect to any
Principal, acquire or own any material asset other than its interest in
Borrower;

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(d) (i) fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation
or (ii) without the prior written consent of Lender, amend, modify, terminate or
fail to comply with the provisions of Borrower’s Partnership Agreement, Articles
of Organization or similar Organizational Documents, as the case may be, or of
any Principal’s Certificate of Incorporation, Articles of Organization or
similar Organizational Documents, as the case may be, whichever is applicable;

(e) own any subsidiary or make any investment in, any Person without the prior
written consent of Lender;

(f) except as expressly permitted by the Loan Documents, commingle its assets
with the assets of any of its members, general partners, Affiliates, principals
or of any other Person or entity, participate in a cash management system with
any other entity or Person or fail to use its own separate stationery, telephone
number, invoices and checks;

(g) with respect to Borrower, incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Debt, except
for liabilities incurred in the ordinary course of business relating to the
ownership of the Collateral and the routine administration of Borrower, in
amounts not to exceed $25,000 which liabilities are not more than sixty
(60) days past due and are not evidenced by a note, and with respect to any
Principal, incur any debt secured or unsecured, direct or contingent (including
guaranteeing any obligations), except for liabilities incurred in the ordinary
course of business relating to the ownership of its interest in Borrower and the
routine administration of Principal, in amounts not to exceed $25,000 which
liabilities are not more than sixty (60) days past due and are not evidenced by
a note;

(h) become insolvent or fail to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due;

 

- 32 -



--------------------------------------------------------------------------------

(i) (i) fail to maintain its records (including financial statements), books of
account and bank accounts separate and apart from those of the members, general
partners, principals and Affiliates of Borrower or of any Principal, as the case
may be, the Affiliates of a member, general partner or principal of Borrower or
of any Principal, as the case may be, and any other Person, (ii) permit its
assets or liabilities to be listed as assets or liabilities on the financial
statement of any other Person or (iii) include the assets or liabilities of any
other Person on its financial statements; except that Borrower’s financial
position, assets, liabilities, net worth and operating results may be included
in the consolidated financial statements of an Affiliate; provided that Borrower
is properly reflected and treated as a separate legal entity in such
consolidated financial statements;

(j) enter into any contract or agreement with any member, general partner,
principal or Affiliate of Borrower or of any Principal, as the case may be,
Guarantor, Indemnitor, or any member, general partner, principal or Affiliate
thereof (other than a business management services agreement with an Affiliate
of Borrower, provided that (i) such agreement is acceptable to Lender, (ii) the
manager, or equivalent thereof, under such agreement holds itself out as an
agent of Borrower and (iii) the agreement meets the standards set forth in this
subsection (j) following this parenthetical), except upon terms and conditions
that are commercially reasonable, intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than any member, general partner, principal or Affiliate of Borrower or of
any Principal, as the case may be, Guarantor, Indemnitor or any member, general
partner, principal or Affiliate thereof;

(k) seek the dissolution or winding up in whole, or in part, of Borrower or of
any Principal, as the case may be;

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower, or of any Principal, as the case may be, or any member, general
partner, principal or Affiliate thereof or any other Person;

(m) guarantee or become obligated for the debts of any other Person or hold
itself out to be responsible for the debts of another Person;

(n) make any loans or advances to any third party, including any member, general
partner, principal or Affiliate of Borrower or of any Principal, as the case may
be, or any member, general partner, principal or Affiliate thereof, and shall
not acquire obligations or securities of any member, general partner, principal
or Affiliate of Borrower or any Principal, as the case may be, or any member,
general partner, or Affiliate thereof;

(o) fail to file its own tax returns or be included on the tax returns of any
other Person except as required by Applicable Law;

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or a name franchised or licensed to it by an entity other than an Affiliate of
Borrower or of any Principal, as the case may be, and not as a division or part
of any other entity in order not (i) to mislead others as to the identity with
which such other party is transacting business, or (ii) to suggest that Borrower
or any Principal, as the case may be, is responsible for the debts of any third
party (including any member, general partner, principal or Affiliate of
Borrower, or of any Principal, as the case may be, or any member, general
partner, principal or Affiliate thereof);

 

- 33 -



--------------------------------------------------------------------------------

(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, that the foregoing shall
not require Principal to make any additional capital contributions to Borrower;

(r) share any common logo with or hold itself out as or be considered as a
department or division of (i) any general partner, principal, member or
Affiliate of Borrower or of Principal, as the case may be, (ii) any Affiliate of
a general partner, principal or member of Borrower or of any Principal, as the
case may be, or (iii) any other Person;

(s) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including paying for office space and services performed by
any employee of an Affiliate;

(t) pledge its assets for the benefit of any other Person, and with respect to
Borrower, other than with respect to the Loan;

(u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;

(v) fail to provide in its (i) Articles of Organization, Certificate of
Formation and/or Operating Agreement, as applicable, if it is a limited
liability company, (ii) Limited Partnership Agreement, if it is a limited
partnership or (iii) Certificate of Incorporation, if it is a corporation, that
for so long as the Loan is outstanding pursuant to the Note, this Agreement and
the other Loan Documents, it shall not file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors without the unanimous affirmative vote
of each Independent Director and of all other general partners/managing
members/directors;

(w) fail to hold its assets in its own name;

(x) if Borrower or any Principal is a corporation, fail to consider the
interests of its creditors in connection with all corporate actions to the
extent permitted by Applicable Law; or

(y) have any of its obligations guaranteed by an Affiliate except the Guarantor
in connection with the Loan.

(z) Intentionally omitted

(aa) with respect to any Principal, or Borrower, if Borrower is a single member
limited liability company that complies with the requirements of Section 4.1.36
(cc) below, fail at any time to have at least two Independent Directors; or

 

- 34 -



--------------------------------------------------------------------------------

(bb) with respect to any Principal, or Borrower, if Borrower is a single member
limited liability company that complies with the requirements of
Section 4.1.36(cc) below, permit its board of directors to take any action
which, under the terms of any certificate of incorporation, by-laws, voting
trust agreement with respect to any common stock or other applicable
organizational documents, requires the unanimous vote of one hundred percent
(100%) of the members of the board without the vote of the Independent
Directors.

(cc) In the event Borrower is a Delaware limited liability company that does not
have a managing member which complies with the requirements for a Principal
under this Section 4.1.36, the limited liability company agreement of Borrower
(the “LLC Agreement”) shall provide that (A) upon the occurrence of any event
that causes the last remaining member of Borrower (“Member”) to cease to be the
member of Borrower (other than (1) upon an assignment by Member of all of its
limited liability company interest in Borrower and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(2) the resignation of Member and the admission of an additional member of
Borrower in accordance with the terms of the Loan Documents and the LLC
Agreement), any person acting as Independent Director of Borrower shall, without
any action of any other Person and simultaneously with the Member ceasing to be
the member of Borrower, automatically be admitted to Borrower (“Special Member”)
and shall continue Borrower without dissolution and (B) Special Member may not
resign from Borrower or transfer its rights as Special Member unless (1) a
successor Special Member has been admitted to Borrower as Special Member in
accordance with requirements of Delaware law and (2) such successor Special
Member has also accepted its appointment as an Independent Director. The LLC
Agreement shall further provide that (v) Special Member shall automatically
cease to be a member of Borrower upon the admission to Borrower of a substitute
Member, (w) Special Member shall be a member of Borrower that has no interest in
the profits, losses and capital of Borrower and has no right to receive any
distributions of Borrower assets, (x) pursuant to Section 18-301 of the Delaware
Limited Liability Company Act (the “Act”), Special Member shall not be required
to make any capital contributions to Borrower and shall not receive a limited
liability company interest in Borrower, (y) Special Member, in its capacity as
Special Member, may not bind Borrower and (z) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower, including, without limitation, the
merger, consolidation or conversion of Borrower; provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Director, to vote on such matters required by the LLC Agreement.
In order to implement the admission to Borrower of Special Member, Special
Member shall execute a counterpart to the LLC Agreement. Prior to its admission
to Borrower as Special Member, Special Member shall not be a member of Borrower.

(dd) Upon the occurrence of any event that causes the Member to cease to be a
member of Borrower, to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, agree
in writing (A) to continue Borrower and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
shall not

 

- 35 -



--------------------------------------------------------------------------------

cause Member or Special Member to cease to be a member of Borrower and upon the
occurrence of such an event, the business of Borrower shall continue without
dissolution. The LLC Agreement shall provide that each of Member and Special
Member waives any right it might have to agree in writing to dissolve Borrower
upon the occurrence of any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws, or the occurrence of an event
that causes Member or Special Member to cease to be a member of Borrower.

(ee) In addition, the organizational documents of any Principal shall include
the following provisions: (a) Principal shall not, without the unanimous written
consent of its board of directors including the Independent Directors, on behalf
of itself or Borrower, take any Material Action or any action that might cause
such entity to become insolvent, and when voting with respect to such matters,
the Independent Directors shall consider only the interests of Borrower,
including its creditors; (b) no Independent Director of Borrower or Principal,
as applicable, may be removed or replaced except as a result of an Independent
Director Event; provided, however, prior to such removal or replacement Borrower
or Principal, as applicable, must provide Lender with not less than three
(3) Business Days’ prior written notice of (i) any proposed removal of an
Independent Director, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director; (c) to
the fullest extent permitted by applicable law, including Section 18-1101(c) of
the Act and notwithstanding any duty otherwise existing at law or in equity, the
Independent Directors shall consider only the interests of Borrower, the
constituent members of Borrower (the “Constituent Members”) and Principal
(including Borrower’s and Principal’s respective creditors) in acting or
otherwise voting on the matters provided for herein (which such fiduciary duties
to the Constituent Members and Borrower and Principal (including Borrower’s and
Principal’s respective creditors), in each case, shall be deemed to apply solely
to the extent of their respective economic interests in Borrower or Principal
(as applicable) exclusive of (i) all other interests (including, without
limitation, all other interests of the Constituent Members), (ii) the interests
of other Affiliates of the Constituent Members, Borrower and Principal and
(iii) the interests of any group of Affiliates of which the Constituent Members,
Borrower or Principal is a part; (d) other than as provided above, the
Independent Directors shall have fiduciary duties of loyalty and care similar to
that of a director of a business corporation organized under the General
Corporate Law of the State of Delaware; (e) the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing under applicable
law; and (f) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
Borrower, Principal, any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.

Mortgage Borrower is and shall continue to comply with the provisions of
Section 3.22 of the Mortgage Loan Documents.

4.1.37 Business Purposes.

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

- 36 -



--------------------------------------------------------------------------------

4.1.38 Taxes.

Borrower has filed all federal, State, county, municipal, and city income and
other tax returns required to have been filed by it and has paid all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

4.1.39 Forfeiture.

Neither Borrower nor to Borrower’s knowledge any other Person in occupancy of or
involved with the operation or use any of the Properties has committed any act
or omission affording the federal government or any State or local government
the right of forfeiture as against any of the Collateral, the Properties or any
part thereof or any monies paid in performance of Borrower’s obligations under
the Note, this Agreement or the other Loan Documents. Borrower hereby covenants
and agrees not to commit, permit or suffer to exist any act or omission
affording such right of forfeiture.

4.1.40 Environmental Representations and Warranties.

Borrower represents and warrants, except as disclosed in the written reports
resulting from the environmental site assessments of the Properties delivered to
and approved by Lender prior to the Closing Date (the “Environmental Report”) of
each Individual Property that: (a) there are no Hazardous Materials or
underground storage tanks in, on, or under any of the Properties, except those
that are both (i) in compliance with current Environmental Laws and with permits
issued pursuant thereto (if such permits are required), and (ii) either (A) in
amounts not in excess of that necessary to operate, clean, repair and maintain
the applicable Individual Property or each tenant’s respective business at such
Individual Property as set forth in their respective Leases, or (B) held by a
tenant for sale to the public in its ordinary course of business, (b) there are
no past, present or threatened Releases of Hazardous Materials in violation of
any Environmental Law and which would require remediation by a Governmental
Authority in, on, under or from any of the Properties; (c) there is no threat of
any Release of Hazardous Materials migrating to any of the Properties; (d) there
is no past or present non-compliance with current Environmental Laws, or with
permits issued pursuant thereto, in connection with any of the Properties except
as described in the Environmental Reports; (e) Borrower does not know of, and
has not received, and Mortgage Borrower has not received, any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Materials in, on, under or from
any of the Properties; and (f) Borrower has truthfully and fully provided to
Lender, in writing, any and all information relating to environmental conditions
in, on, under or from any of the Properties known to Borrower or contained in
Borrower’s or Mortgage Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from any of the Properties and/or to the environmental condition of the
Properties.

4.1.41 Taxpayer Identification Number.

Borrower’s United States taxpayer identification number is REDACTED.

 

- 37 -



--------------------------------------------------------------------------------

4.1.42 OFAC.

Borrower represents and warrants that neither Borrower, Mortgage Borrower,
Guarantor, Indemnitor or any of their respective Affiliates is a Prohibited
Person, and Borrower, Mortgage Borrower, Guarantor, Indemnitor and their
respective Affiliates are in full compliance with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

4.1.43 Intentionally Omitted.

4.1.44 Intentionally Omitted.

4.1.45 Embargoed Person.

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Mortgage Borrower,
Principal, Indemnitor and Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, Mortgage Borrower, Principal, Indemnitor or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan made by
Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Borrower, Mortgage Borrower, Principal,
Indemnitor or Guarantor, as applicable, with the result that the investment in
Borrower, Mortgage Borrower, Principal, Indemnitor or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower, Mortgage Borrower,
Principal, Indemnitor or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Borrower, Mortgage
Borrower, Principal, Indemnitor or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

4.1.46 Affiliates.

Borrower does not own any equity interests in any other Person other than the
related Pledged Member Interests.

4.1.47 Mortgage Borrower Representations.

Borrower has reviewed the representations and warranties made by, and covenants
of, Mortgage Borrower to and for the benefit of Mortgage Lender contained in the
Mortgage Loan Documents and to Borrower’s knowledge such representations and
warranties are true, correct and complete in all material respects.

 

- 38 -



--------------------------------------------------------------------------------

4.1.48 List of Mortgage Loan Documents.

There are no Mortgage Loan Documents other than those set forth on Schedule II
attached hereto. Borrower has or has caused to be delivered to Lender true,
complete and correct copies of all Mortgage Loan Documents, and none of the
Mortgage Loan Documents has been amended or modified as of the date thereof.

4.1.49 Mortgage Loan Event of Default.

No Mortgage Loan Event of Default or an event or circumstance has occurred which
with the giving of notice or the passage of time, or both, would constitute a
Mortgage Loan Event of Default exists as of the date hereof.

4.1.50 Operating Lease Representations.

(a) (i) The Operating Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
the Operating Lease by tenant or landlord thereunder, and no event has occurred
which but for the passage of time, or notice, or both would constitute a default
under the Operating Lease, (iii) all rents, additional rents and other sums due
and payable under the Operating Lease have been paid in full and (iv) neither
tenant nor the landlord under the Operating Lease has commenced any action or
given or received any notice for the purpose of terminating the Operating Lease.

(b) The Operating Lease or a memorandum thereof has been duly recorded and there
has not been any change in the terms of the Operating Lease since its
recordation;

(c) Mortgage Borrower’s interest in the Operating Lease is not subject to any
Liens superior to, or of equal priority with, the Security Instrument; and

(d) Borrower has delivered to Lender a true, correct and complete copy of the
Operating Lease.

4.1.51 JV Agreement Representations.

(a) (i) The JV Agreement is in full force and effect and has not been modified
or amended in any manner whatsoever, (ii) there are no defaults under the JV
Agreement by Borrower or to Borrower’s knowledge by Sunrise, and no event has
occurred which but for the passage of time, or notice, or both would constitute
a default by Borrower under the JV Agreement, (iii) all Capital Contributions
other sums due and payable under the JV Agreement have been paid in full and no
Member Loans are outstanding and (iv) no party under the JV Agreement has
commenced any action or has given or received any notice for the purpose of
terminating the JV Agreement.

(b) Borrower’s interest in the JV Agreement is not subject to any Liens existing
as of the date hereof and except for the Lien under the Loan Documents; and

(c) Borrower has delivered to Lender a true, correct and complete copy of the JV
Agreement.

 

- 39 -



--------------------------------------------------------------------------------

Section 4.2 Survival of Representations.

Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

  V. BORROWER COVENANTS

Section 5.1 Affirmative Covenants.

From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release in full
of Lender’s Liens encumbering the Collateral (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements.

Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises, and comply, or exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to comply, in all material respects, with
all Legal Requirements applicable to it, the Collateral and the Properties.
There shall never be committed by Borrower, and Borrower shall exercise any
rights it may have under the JV Agreement to not permit or cause Mortgage
Borrower to permit any other Person in occupancy of or involved with the
operation or use of the Properties any act or omission affording the federal
government or any State or local government the right of forfeiture against any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower hereby
covenants and agrees to exercise any rights it may have under the JV Agreement
to not to permit or cause Mortgage Borrower to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower shall at all
times exercise any rights it may have under the JV Agreement to cause Mortgage
Borrower to keep, maintain, preserve and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower shall exercise any rights it may have
under the JV Agreement to cause Mortgage Borrower to keep, the Properties
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. As of the first day of each calendar
quarter, at least fifty percent (50%) of Mortgage Borrower’s assets (valued at
cost) shall be invested in real estate which is managed or developed and with
respect to which such entity has the right to substantially participate directly
in the management or development activities.

 

- 40 -



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges.

Borrower shall pay or shall exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to pay, all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Properties or any part
thereof as the same become due and payable. Borrower shall furnish, or cause to
be furnished, to Lender receipts, or other evidence for the payment of the Taxes
and the Other Charges prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Mortgage Lender
pursuant to the Mortgage Loan Documents). Borrower shall not suffer and shall
exercise any rights it may have under the JV Agreement to not permit Mortgage
Borrower to suffer and shall promptly exercise any rights it may have under the
JV Agreement to cause Mortgage Borrower to promptly pay and discharge any Lien
or charge whatsoever which may be or become a Lien or charge against the
Properties, and shall promptly pay for all utility services provided to the
Properties. After prior written notice to Lender, Borrower, at its own expense,
may, or may exercise any rights it may have under the JV Agreement to, cause
Mortgage Borrower to, contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower and
Mortgage Borrower are subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all Applicable Laws;
(iii) neither the Collateral nor any Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall, or shall exercise any rights it may have
under the JV Agreement to, cause Mortgage Borrower to, promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from such Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be requested by Lender, to insure the payment of any such Taxes or
Other Charges, together with all interest and penalties thereon. Lender may
apply such security or part thereof held by Lender at any time when, in the
judgment of Lender, the validity or applicability of such Taxes or Other Charges
are established or any Individual Property or any asset of Borrower (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Security Instrument or the Pledge Agreement being primed by any related Lien.

5.1.3 Litigation.

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower or Mortgage
Borrower which might materially adversely affect Borrower’s or Mortgage
Borrower’s condition (financial or otherwise) or business or any Individual
Property.

5.1.4 Access to the Property.

Borrower shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to permit agents, representatives and employees of Lender to
inspect the Properties or any part thereof at reasonable hours upon reasonable
advance notice; provided the same does not unreasonably interfere with the
operation of the Properties or the residents thereof.

 

- 41 -



--------------------------------------------------------------------------------

5.1.5 Notice of Default.

Borrower shall promptly advise Lender of any material adverse change in
Borrower’s or Mortgage Borrower’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

5.1.6 Cooperate in Legal Proceedings.

Borrower shall cooperate and shall cause each Loan Party, except as to Mortgage
Borrower and Operating Lessee, in which case Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower and Operating
Lessee, to cooperate, fully with Lender with respect to any proceedings before
any court, board or other Governmental Authority which may in any way adversely
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

5.1.7 Award and Insurance Benefits.

Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable to Borrower in
connection with any Individual Property, and Lender shall be reimbursed for any
expenses incurred in connection therewith (including attorneys’ fees and
disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of Casualty or Condemnation affecting any Individual
Property or any part thereof) out of such Award or Insurance Proceeds which are
paid to Borrower.

5.1.8 Further Assurances.

Borrower shall and shall cause Guarantor and, with respect to subsection
(a) below shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower and Operating Lessee, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require including, without limitation, the authorization
of Lender to execute and/or the execution by Borrower of UCC financing
statements; and

 

- 42 -



--------------------------------------------------------------------------------

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.9 Mortgage and Intangible Taxes.

Borrower shall pay and shall cause each Loan Party, except as to Mortgage
Borrower and Operating Lessee, in which case Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower and Operating
Lessee, to pay all State, county and municipal recording, intangible, and all
other taxes imposed upon the execution and recordation of the UCC Financing
Statements and/or upon the execution and delivery of the Note.

5.1.10 Financial Reporting.

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation on an individual basis of the
Properties. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Properties, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest. Notwithstanding the
foregoing to the contrary, with respect to all items of income and expense in
connection with the operation on an individual basis of the Properties which are
maintained in the books, records or accounts of any Person other than Borrower
or Guarantor, Borrower’s obligations under this Section 5.1.10(a) shall be to
exercise any rights it may have under the JV Agreement to provide Lender with
the rights afforded under this Section 5.1.10(a) with respect to such books,
records or accounts.

(b) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar month a schedule of net equity
raised by Guarantor for the subject month and all prior months accompanied by a
certificate of a Responsible Officer stating that such items are true, correct,
accurate, and complete.

(c) Borrower will furnish to Lender quarterly, within forty-five (45) days after
the end of each fiscal quarter, a complete copy of Borrower’s and Guarantor’s
quarterly financial statements in the form attached hereto as Schedule V, each
prepared by Guarantor in accordance with GAAP. Borrower’s and Guarantor’s
respective quarterly financial statements shall be accompanied by a certificate
executed by a Responsible Officer of Borrower or Guarantor, as applicable,
stating that each such quarterly financial statement presents fairly the
financial condition and the results of the operation of such Person and has been
prepared in accordance with GAAP. Borrower shall furnish to Lender copies of
Mortgage Borrower’s financial statements required to be provided to Mortgage
Lender under the Mortgage Loan Documents at the same time the same are provided
to Mortgage Lender.

 

- 43 -



--------------------------------------------------------------------------------

(d) Borrower will furnish to Lender annually, within one hundred twenty
(120) days following the end of each Fiscal Year, a complete copy of Borrower’s
and Guarantor’s annual financial statements in the form attached hereto as
Schedule VI prepared by Guarantor in accordance with GAAP. Borrower’s and
Guarantor’s respective annual financial statements shall be accompanied by a
certificate executed by a Responsible Officer of Borrower or Guarantor, as
applicable, stating that each such annual financial statement presents fairly
the financial condition of such Person and the Collateral and has been prepared
in accordance with GAAP and Guarantor’s statement shall be audited by an
Approved Accountant. Borrower shall furnish to Lender copies of Mortgage
Borrower’s financial statements required to be provided to Mortgage Lender under
the Mortgage Loan Documents at the same time the same are provided to Mortgage
Lender.

(e) Annually, on or before September 30th of each Fiscal Year, Borrower shall or
shall cause Guarantor to provide to Lender a copy of all of the most recent
filed State and Federal income tax returns of Guarantor.

(f) For each Fiscal Year hereafter, Borrower shall submit to Lender an Annual
Budget for each Individual Property not later January 31st of each Fiscal Year
in form reasonably satisfactory to Lender.

(g) Borrower will furnish, or cause Guarantor and shall exercise any rights it
may have under the JV Agreement to cause Mortgage Borrower and Operating Lessee
to furnish, to Lender a copy of the financial statements and all other materials
Mortgage Borrower is required to provide Mortgage Lender under the Mortgage Loan
Documents within the time periods required thereunder.

(h) Borrower shall furnish or cause Guarantor and shall exercise any rights it
may have under the JV Agreement to cause Mortgage Borrower and Operating Lessee
to furnish to Lender, within ten (10) Business Days after request such further
detailed information with respect to the operation of the Properties and the
financial affairs of Borrower, Guarantor or Mortgage Borrower as may be
reasonably requested by Lender, including, without limitation, an annual
operating budget for each Individual Property.

5.1.11 Business and Operations.

Borrower will exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to continue to be engaged in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Properties. Borrower will and shall
exercise any rights it may have under the JV Agreement to cause Mortgage
Borrower to remain in good standing under the laws of each jurisdiction to the
extent required for the ownership, maintenance, management and operation of the
Properties.

5.1.12 Costs of Enforcement.

In the event (a) Lender exercises any of its rights or remedies under the Pledge
Agreement or any other Loan Document as and when permitted thereby, or (b) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the

 

- 44 -



--------------------------------------------------------------------------------

benefit of its creditors or (c) Lender incurs any costs or expenses in
connection with any refinancing or restructuring of the Loan in the nature of a
workout, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense and all other expenses,
including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

5.1.13 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the amount
of the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the Note Rate of the Note, (iv) the date installments of
interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, and (vi) that the Note, this Agreement, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification.

(b) Borrower shall deliver to Lender upon request, estoppel certificates from
Operating Lessee and any commercial tenant leasing space at any Individual
Property (to the extent such tenant is obligated to provide such an estoppel
certificate) in form and substance reasonably satisfactory to Lender.

5.1.14 Loan Proceeds.

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4.

5.1.15 Performance by Borrower.

(a) Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior written consent of Lender.

(b) Borrower shall not cause or exercise any rights it may have under the JV
Agreement to permit Mortgage Borrower to enter into or otherwise suffer or
permit any material amendment, waiver, supplement, termination or other material
modification of any Mortgage Loan Document executed and delivered by, or
applicable to, Mortgage Borrower as of the date hereof without the prior written
consent of Lender. Borrower shall exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to provide Lender with a copy of any
amendment, waiver, supplement, termination or other modification to the Mortgage
Loan Documents within five (5) days after the execution thereof. Borrower shall
not, and shall not permit any Loan Party, except as to Mortgage Borrower and
Operating Lessee, in which case Borrower shall exercise any rights it may have
under the JV Agreement to cause Mortgage Borrower and Operating Lessee, to not,
amend or modify the Organizational Documents of any Loan Party in any respect
without Lender’s prior written consent which would (i) limit distributions to be
made to Borrower, (ii) limit cure rights of Borrower, (iii) modify the special
purpose entity requirements set forth therein or (iv) would in any other respect
have any adverse effect on Lender without Lender’s consent.

 

- 45 -



--------------------------------------------------------------------------------

5.1.16 Confirmation of Representations.

Borrower shall deliver, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower and Principal as of the date of the
closing of such Securitization.

5.1.17 Leasing Matters.

Borrower shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to not, without the prior written consent of Lender, enter
into, renew, extend, materially amend or modify, waive any provisions of,
terminate, reduce rents under, accept a surrender of space under, or shorten the
term of, any Material Lease or any instrument guaranteeing or providing credit
support for any Material Lease, including, without limitation, the Operating
Lease.

5.1.18 Management Agreement.

(a) The Improvements on the Properties are operated under the terms and
conditions of the Management Agreement. In no event shall the management fees
under the Management Agreement exceed six percent (6%) of Management Gross
Revenues. Borrower shall exercise any rights it may have under the JV Agreement
to cause Operating Lessee to (i) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement, on the part of
Operating Lessee to be performed and observed to the end that all things shall
be done which are necessary to keep unimpaired the rights of Operating Lessee
under the Management Agreement and (ii) promptly notify Lender of the giving of
any notice by Manager to Operating Lessee of any default by Operating Lessee in
the performance or observance of any of the terms, covenants or conditions of
the Management Agreement on the part of Operating Lessee to be performed and
observed and deliver to Lender a true copy of each such notice. Borrower shall
exercise any rights it may have under the JV Agreement to cause Operating Lessee
to not, except as permitted under the Mortgage Loan Documents, surrender the
Management Agreement, consent to the assignment by the Manager of its interest
under the Management Agreement (except as to any assignment expressly permitted
under the Management Agreement), or terminate or cancel the Management
Agreement, or modify, change, supplement, alter or amend the Management
Agreement, in any respect, either orally or in writing. Subject to the rights of
Mortgage Lender and Sunrise under the JV Agreement, if Operating Lessee shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Operating Lessee to be
performed or observed, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, Borrower shall permit Lender to pay any sums and
to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Operating Lessee to be performed or observed to be promptly performed or
observed on behalf

 

- 46 -



--------------------------------------------------------------------------------

of Operating Lessee, to the end that the rights of Mortgage Borrower in, to and
under the Management Agreement shall be kept unimpaired and free from default;
provided, however, that Lender shall have no such obligation to perform any such
action. Borrower shall exercise any rights it may have under the JV Agreement to
cause Lender and any Person designated by Lender to have the right to enter upon
the applicable Individual Property at any time and from time to time for the
purpose of taking any such action. If the Manager shall deliver to Lender a copy
of any notice sent to Borrower or Operating Lessee of default under the
Management Agreement, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender in good faith, in reliance
thereon. Except as may be expressly permitted under the Management Agreement,
Borrower shall exercise any rights it may have under the JV Agreement to cause
Operating Lessee to not, and shall exercise any rights it may have under the JV
Agreement to not permit the Manager to, sub-contract any or all of its
management responsibilities under the Management Agreement to a third-party
without the prior written consent of Lender, which consent shall not be
unreasonably withheld. Borrower shall, from time to time, exercise any rights it
may have under the JV Agreement to obtain from the Manager such certificates of
estoppel with respect to compliance by Operating Lessee with the terms of the
Management Agreement as may be reasonably requested by Lender. Subject to the
rights of Mortgage Lender, Borrower shall exercise any rights it may have under
the JV Agreement to cause Operating Lessee to exercise each individual option,
if any, to extend or renew the term of the Management Agreement upon demand by
Lender made at any time within one (1) year of the last day upon which any such
option may be exercised. Any sums expended by Lender pursuant to this paragraph
(i) shall bear interest at the Default Rate from the date such cost is incurred
to the date of payment to Lender, (ii) shall be deemed to constitute a portion
of the Debt, (iii) shall be secured by the lien of the Pledge Agreement and the
other Loan Documents and (iv) shall be immediately due and payable upon demand
by Lender therefor.

(b) Subject to the terms and provisions of the Mortgage Loan Documents governing
termination of the Management Agreement and provided the Management Agreement
affords Operating Tenant the right to terminate the Management Agreement,
Borrower, upon the request of Lender, shall exercise any rights it may have
under the JV Agreement to cause Operating Lessee to terminate the Management
Agreement and replace Manager, without penalty or fee, if at any time during the
Loan: (a) Manager shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding or (b) there exists a default by Manager under the
Management Agreement which has not been cured within any applicable cure or
grace period. At such time as the Manager may be removed, a Qualified Manager
shall assume management of the applicable Individual Property pursuant to a
Replacement Management Agreement.

5.1.19 Environmental Covenants.

Borrower covenants and agrees that so long as the Loan is outstanding (i) all
uses and operations on or of the Properties, whether by Mortgage Borrower or any
other Person, shall be in compliance in all material respects with all
Environmental Laws and permits issued pursuant thereto; (ii) there shall be no
Releases of Hazardous Materials in, on, under or from any of the Properties;
(iii) there shall be no Hazardous Materials in, on, or under any of the
Properties, except those that are both (A) in compliance with all Environmental
Laws and with permits issued pursuant thereto, if and to the extent required,
and (B) (1) in amounts not in excess of that necessary to operate the applicable
Individual Property or (2) fully disclosed to and approved by

 

- 47 -



--------------------------------------------------------------------------------

Lender in writing; (iv) Borrower shall exercise any rights it may have under the
JV Agreement to cause Mortgage Borrower to keep the Properties free and clear of
all liens and other encumbrances imposed pursuant to any Environmental Law,
whether due to any act or omission of Borrower or any other Person (the
“Environmental Liens”); (v) Borrower shall exercise any rights it may have under
the JV Agreement to cause, at its sole cost and expense, Mortgage Borrower to
fully and expeditiously cooperate in all activities pursuant to paragraph
(b) below, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall, at
its sole cost and expense, exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to perform any environmental site
assessment or other investigation of environmental conditions in connection with
any of the Properties, pursuant to any reasonable written request of Lender,
upon Lender’s reasonable belief that an Individual Property is not in full
compliance with all Environmental Laws, and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (vii) Borrower
shall, at its sole cost and expense, exercise any rights it may have under the
JV Agreement to cause Mortgage Borrower to comply with all reasonable written
requests of Lender to (A) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from any Individual Property; and (B) comply with any
Environmental Law; (viii) Borrower shall exercise any rights it may have under
the JV Agreement to cause Mortgage Borrower to not allow any tenant or other
user of any of the Properties to violate any Environmental Law; and
(ix) Borrower shall immediately notify Lender in writing after it has become
aware of (A) any presence or Release or threatened Releases of Hazardous
Materials in, on, under, from or migrating towards any of the Properties;
(B) any noncompliance with any Environmental Laws related in any way to any of
the Properties; (C) any actual or potential Environmental Lien; (D) any required
or proposed remediation of environmental conditions relating to any of the
Properties; and (E) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials.

5.1.20 Alterations.

Without Lender’s prior written consent, Borrower shall not permit, to the extent
it has any rights under the JV Agreement to permit, any alterations to any
Improvements which (i) cost in excess of $250,000 or (ii) may have a material
adverse effect on Borrower’s or Mortgage Borrower’s financial condition, the
value of the related Individual Property, the Collateral or the Net Operating
Income.

5.1.21 Intentionally Omitted.

5.1.22 Intentionally Omitted.

5.1.23 OFAC.

At all times throughout the term of the Loan, Borrower, Mortgage Borrower,
Guarantor, Indemnitor and their respective Affiliates shall be in full
compliance with all applicable orders, rules, regulations and recommendations of
The Office of Foreign Assets Control of the U.S. Department of the Treasury.

 

- 48 -



--------------------------------------------------------------------------------

5.1.24 Intentionally Omitted.

5.1.25 Mortgage Loan Reserve Funds.

Borrower shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to deposit and maintain each of the Mortgage Loan Reserve
Funds as more particularly set forth in the Mortgage Loan Documents and to
perform and comply with all the terms and provisions relating thereto.

5.1.26 Notices.

Borrower shall give notice, or cause notice to be given, to Lender promptly upon
the occurrence of any Mortgage Loan Event of Default.

5.1.27 Special Distributions.

On each date on which amounts are required to be disbursed to Lender pursuant to
the Mortgage Loan Documents, Borrower shall exercise any rights it may have
under the JV Agreement to cause Mortgage Borrower to make to Borrower a
distribution in an aggregate amount such that Lender shall receive the amount
required to be disbursed pursuant to the Mortgage Loan Documents.

5.1.28 Mortgage Borrower Covenants.

Borrower shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to comply with all obligations with which Mortgage Borrower
has covenanted to comply under the Mortgage Loan Documents and all other
Mortgage Loan Documents whether the Mortgage Loan has been repaid or the related
Mortgage Loan Document has been otherwise terminated, unless otherwise consented
to in writing by Lender. Borrower shall exercise any rights it may have under
the JV Agreement to cause Mortgage Borrower to promptly notify Lender of all
notices received by Mortgage Borrower under or in connection with the Mortgage
Loan, including, without limitation, any notice by Mortgage Lender to Mortgage
Borrower of any default by Mortgage Borrower in the performance or observance of
any of the terms, covenants or conditions of the Mortgage Loan Documents on the
part of Mortgage Borrower to be performed or observed, and deliver to Lender a
true copy of each such notice, together with any other consents, notices,
requests or other written correspondence between Mortgage Borrower and Mortgage
Lender.

5.1.29 Mortgage Loan Estoppels.

Borrower shall, or shall exercise any rights it may have under the JV Agreement
to cause Mortgage Borrower to, use commercially reasonable efforts from time to
time, to obtain from Mortgage Lender such certificates of estoppel with respect
to compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents
as may be requested by Lender. In the event or to the extent that Mortgage
Lender is not legally obligated to deliver such certificates of estoppel and is
unwilling to deliver the same, or is legally obligated to deliver such
certificates of estoppel but breaches such obligation, then Borrower shall not
be in breach of this provision so long as Borrower furnishes to Lender an
estoppel executed by Borrower and expressly representing to

 

- 49 -



--------------------------------------------------------------------------------

Lender the information requested by Lender regarding compliance by Mortgage
Borrower with the terms of the Mortgage Loan Documents. Borrower hereby
indemnify Lender from and against all out-of-pocket liabilities, obligations,
losses, damages, penalties, assessments, actions, or causes of action,
judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonable attorneys’ and other professional fees, whether or not
suit is brought and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Lender
based in whole or in part upon any fact, event, condition, or circumstances
relating to the Mortgage Loan which was misrepresented in, or which warrants
disclosure and was omitted from such estoppel executed by Borrower and Mortgage
Borrower.

5.1.30 The Operating Lease.

With respect to the Operating Lease,

(a) Borrower shall exercise any rights it may have under the JV Agreement to
cause Mortgage Borrower to (i) diligently perform and observe all of the terms,
covenants and conditions of the Operating Lease on the part of Mortgage
Borrower, as landlord thereunder, (ii) promptly notify Lender of the giving of
any notice under the Operating Lease to Mortgage Borrower of any default by
Mortgage Borrower, as landlord thereunder, and deliver to Lender a true copy of
each such notice within two (2) Business Days of receipt and (iii) promptly
notify Lender of any bankruptcy, reorganization or insolvency of any party under
the Operating Lease or of any notice thereof, and deliver to Lender a true copy
of such notice within two (2) Business Days of Mortgage Borrower’s receipt,
together with copies of all notices, pleadings, schedules and similar matters
received by Mortgage Borrower in connection with such bankruptcy, reorganization
or insolvency within two (2) Business Days after receipt. Borrower shall
exercise any rights it may have under the JV Agreement to cause Mortgage
Borrower to not, without the prior written consent of Lender, (x) surrender the
leasehold estate created by the Operating Lease or terminate or cancel the
Operating Lease or except as permitted under the Mortgage Loan Documents,
modify, change, supplement, alter or amend the Operating Lease, either orally or
in writing, or (y) consent to, acquiesce in, or fail to object to, any attempt
by any party, as debtor in possession or by a trustee for such party, to sell or
transfer such party’s estate free and clear of the Operating Lease under section
363(f) of the Bankruptcy Code or otherwise. Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower to object to any
such attempt, as debtor in possession or by a trustee for any such party, to
sell or transfer such estate free and clear of the Operating Lease under section
363(f) of the Bankruptcy Code or otherwise, and in such event shall
affirmatively assert and pursue its right to adequate protection under section
363(e) of the Bankruptcy Code. Borrower hereby assigns to Lender all of its
rights under Section 363 of the Bankruptcy Code to consent or object to any sale
or transfer of any estate free and clear of the Operating Lease, and grants to
Lender the right to object to any such sale or transfer on behalf of Mortgage
Borrower, and Borrower shall not contest any pleadings, motions documents or
other actions filed or taken on Lender’s or Mortgage Borrower’s behalf by Lender
in the event that the landlord, as debtor in possession or by a trustee,
attempts to sell or transfer the fee estate free and clear of the Operating
Lease under section 363(f) of the Bankruptcy Code or otherwise.

(b) Subject to the rights of Mortgage Lender and Sunrise under the JV Agreement,
if Mortgage Borrower shall default in the performance or observance of any term,
covenant or

 

- 50 -



--------------------------------------------------------------------------------

condition of the Operating Lease on the part of Mortgage Borrower thereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all of
the terms, covenants and conditions of the Operating Lease on the part of
Mortgage Borrower to be performed or observed on behalf of Mortgage Borrower, to
the end that the rights of Mortgage Borrower in, to and under the Operating
Lease shall be kept unimpaired and free from default. If the tenant or landlord
under the Operating Lease shall deliver to Lender a copy of any notice of
default under the Operating Lease, such notice shall constitute full protection
to Lender for any action taken or omitted to be taken by Lender, in good faith,
in reliance thereon. Borrower shall exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to exercise each individual option, if any,
to extend or renew the term of the Operating Lease upon demand by Lender made at
any time within one (1) year prior to the last day upon which any such option
may be exercised.

(c) Subleases. Except as expressly permitted under the Operating Lease and the
Mortgage Loan Documents, Borrower shall exercise any rights it may have under
the JV Agreement to cause Mortgage Borrower to not further sublet any portion of
any Individual Property without prior written consent of Lender. Subject to the
terms of the JV Agreement, Borrower shall cause each sublease hereafter made to
provide that, (a) in the event of the termination of the Operating Lease, the
sublease shall not terminate or be terminable by the lessee thereunder; (b) in
the event of any action for the foreclosure of the Security Instrument, the
sublease shall not terminate or be terminable by the lessee thereunder by reason
of the termination of the Operating Lease unless such lessee is specifically
named and joined in any such action and unless a judgment is obtained therein
against such lessee; and (c) in the event that the Operating Lease is terminated
as aforesaid, the lessee under the sublease shall attorn to the lessor under the
Operating Lease or to the purchaser at the sale of the Individual Property on
such foreclosure, as the case may be. In the event that any portion of an
Individual Property shall be sublet pursuant to the terms of this subsection,
such sublease shall be deemed to be included in the applicable Individual
Property.

5.1.31 The JV Agreement.

With respect to the JV Agreement,

(a) Borrower shall (i) pay all sums, if any, required to be paid by Borrower
under and pursuant to the provisions of the JV Agreement, (ii) diligently
perform and observe all of the terms, covenants and conditions of the JV
Agreement on the part of Borrower thereunder, (iii) promptly notify Lender of
the giving of any notice under the JV Agreement to Borrower of any default by
Borrower, and deliver to Lender a true copy of each such notice within five
(5) Business Days of receipt and (iv) promptly notify Lender of any bankruptcy,
reorganization or insolvency of any party under the JV Agreement or of any
notice thereof, and deliver to Lender a true copy of such notice within five
(5) Business Days of Borrower’s receipt, together with copies of all notices,
pleadings, schedules and similar matters received by Borrower in connection with
such bankruptcy, reorganization or insolvency within two (2) Business Days after
receipt. Borrower shall not, without the prior written consent of Lender,
terminate or cancel the JV Agreement or modify, change, supplement, alter or
amend the JV Agreement, in any material respect, either orally or in writing.

 

- 51 -



--------------------------------------------------------------------------------

(b) If Borrower shall default in the performance or observance of any term,
covenant or condition of the JV Agreement on the part of Borrower thereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all of
the terms, covenants and conditions of the JV Agreement on the part of Borrower
to be performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under the JV Agreement shall be kept unimpaired and free
from default. If any party to the JV Agreement shall deliver to Lender a copy of
any notice of default under the JV Agreement, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith, in reliance thereon.

Section 5.2 Negative Covenants.

From the date hereof until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release in full of Lender’s
Lien on the Collateral in accordance with the terms of this Agreement and the
other Loan Documents, Borrower covenants and agrees with Lender that it will not
do, directly or indirectly, any of the following:

5.2.1 Liens.

Subject to Borrower’s right to contest the same in accordance with the terms
hereof, Borrower shall exercise any rights it may have under the JV Agreement to
not permit or cause Mortgage Borrower to create, incur, assume or suffer to
exist any Lien on any portion of the each Individual Property or permit any such
action to be taken, except Permitted Encumbrances. Borrower shall not create,
incur, assume or suffer to exist any Lien on any portion of the Collateral or
permit any such action to be taken.

5.2.2 Dissolution.

Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of its interest in the Properties or assets of Borrower except
to the extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents, materially modify or amend, waive or
terminate its Organizational Documents or its qualification and good standing in
any jurisdiction or (d) cause the Principal or Mortgage Borrower to
(i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which the Principal or Mortgage Borrower would be
dissolved, wound up or liquidated in whole or in part, or (ii) except as
expressly permitted under the Loan Documents, materially amend or modify, waive
or terminate the certificate of incorporation, bylaws or similar Organizational
Documents of the Principal or the Organizational Documents of Mortgage Borrower,
in each case, without obtaining the prior written consent of Lender. Nothing
contained in this Section 5.2.2 is intended to expand the rights of Borrower
contained in Section 5.2.10 hereof.

5.2.3 Change In Business.

(a) Borrower shall not enter into any line of business other than the ownership
of the Collateral, or make any material change in the scope or nature of its
business purposes, or undertake or participate in activities other than the
continuance of its present business.

 

- 52 -



--------------------------------------------------------------------------------

(b) Borrower shall exercise any rights it may have under the JV Agreement to not
cause Mortgage Borrower to enter into any line of business other than the
ownership and operation of the Properties, or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.

5.2.4 Debt Cancellation.

Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business. In addition, Borrower shall exercise any rights it may have
under the JV Agreement to not permit or cause Mortgage Borrower to cancel or
otherwise forgive or release any material claim or debt owed to Mortgage
Borrower by any Person, except for adequate consideration and in the ordinary
course of Mortgage Borrower’s business.

5.2.5 Zoning.

Borrower shall exercise any rights it may have under the JV Agreement to not
cause Mortgage Borrower to initiate or consent to any zoning reclassification of
any portion of any Individual Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of any Individual
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other Applicable Law, without the prior
written consent of Lender.

5.2.6 No Joint Assessment.

Borrower shall exercise any rights it may have under the JV Agreement to not
cause Mortgage Borrower to suffer, permit or initiate the joint assessment of
any Individual Property with (a) any other real property constituting a tax lot
separate from such Individual Property, or (b) any portion of such Individual
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Individual
Property.

5.2.7 Name, Identity, Structure, or Principal Place of Business.

Borrower shall not, and shall not permit any Loan Party, except as to Mortgage
Borrower and Operating Lessee, in which case Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower and Operating
Lessee to, change its name, identity (including its trade name or names), or
principal place of business set forth in the introductory paragraph of this
Agreement, without, in each case, first giving Lender thirty (30) days prior
written notice. Borrower shall not change its corporate, partnership or other
structure, or the place of its organization as set forth in Section 4.1.35,
without, in each case, the consent of Lender. Upon Lender’s request, Borrower
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Properties as a result of such change of
principal place of business or place of organization.

 

- 53 -



--------------------------------------------------------------------------------

5.2.8 ERISA.

(a) During the term of the Loan or of any obligation or right hereunder, no Loan
Party shall be a Plan and none of the assets of Borrower or any Loan Party shall
constitute Plan Assets.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, and represents and
covenants that (A) no Loan Party is, and no Loan Party maintains an “employee
benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I
of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) no Loan Party is subject to State statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:

(i) Equity interests in such Loan Party are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3 101(b)(2);

(ii) None of the assets of any Loan Party are, by virtue of the application of
29 C.F.R. §2510.3 101(f) as modified by section 3(42) of ERISA, regarded as
assets of any Plan; or

(iii) Such Loan Party qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).

5.2.9 Affiliate Transactions.

(a) Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower, any Principal or any of the partners in or members of
Borrower or any Principal except in the ordinary course of business and on terms
which are fully disclosed to Lender in advance and are no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.

(b) Except in connection with (i) payments made to Manager pursuant to and in
accordance with the Management Agreement and (ii) payments made to Sunrise
pursuant to the Manager Pooling Agreement, no Loan Party shall, except as to
Mortgage Borrower and Operating Lessee, in which case Borrower shall exercise
any rights it may have under the JV Agreement to cause Mortgage Borrower and
Operating Lessee to not, pay, or permit the payment of, development fees,
management fees, brokerage or leasing fees or commissions or any other
compensation of any form whatsoever to any Loan Party or any direct or indirect
partner, member, shareholder or Affiliate thereof, or request disbursement of
funds from Lender or Mortgage Lender for such purpose, without the prior written
consent of Lender. Any contracts or agreements relating to any Individual
Property in any manner between or among any Loan Party and any other Loan Party
or their respective direct or indirect partners, members, shareholders or
Affiliates, including the Management Agreement, the Manager Pooling Agreement
and any other agreement specifically related to the Properties, the Collateral
or any Loan Party (collectively, the “Affiliate Agreements”) shall be made on an
arm’s-length basis and shall be subject to the prior written approval of Lender
if made by or on behalf of Borrower or Guarantor; and to the extent Borrower has
the right under the JV Agreement, Borrower shall

 

- 54 -



--------------------------------------------------------------------------------

cause the parties to each Affiliate Agreement to acknowledge and agree that such
agreement (other than the Management Agreement and the Manager Pooling
Agreement) is terminable by Mortgage Borrower immediately upon notice, without
the payment of any fee, penalty, premium or liability for future or accrued
liabilities or obligations, if an Event of Default shall have occurred and be
continuing. Following an Event of Default, if requested by Lender in writing,
Borrower shall, or shall cause the applicable Loan Party, except as to Mortgage
Borrower and Operating Lessee, in which case Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower and Operating
Lessee to, terminate any existing Affiliate Agreement (other than the Management
Agreement and the Manager Pooling Agreement) specified by Lender within five
(5) days after delivery of Lender’s request without payment of any penalty,
premium, termination fee or any other amount which might be due and payable
under such Affiliate Agreement. If such Affiliate Agreement is not terminated in
accordance with the immediately preceding sentence, Lender shall have the right,
and Borrower hereby irrevocably authorizes Lender and irrevocably appoints
Lender as Borrower’s attorney-in-fact coupled with an interest, to the extent
Borrower has such right, at Lender’s sole option, to terminate such Affiliate
Agreement on behalf of and in the name of the applicable Loan Party, and
Borrower hereby releases and waives any claims against Lender arising out of
Lender’s exercise of such authority.

5.2.10 Transfers.

(a) Borrower shall not, and shall exercise any rights it may have under the JV
Agreement to not cause or permit Mortgage Borrower to, sell, convey, mortgage,
grant, bargain, encumber, pledge, assign, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) any Individual Property, the Collateral or any part
thereof or any legal or beneficial interest therein or permit a Sale or Pledge
of an interest in any Restricted Party (collectively, a “Transfer”) without
(i) the prior written consent of Lender and (ii) if a Securitization has
occurred, delivery to Lender of written confirmation from the Rating Agencies
that the Transfer will not result in the downgrade, withdrawal or qualification
of the then current ratings assigned to any Securities or the proposed rating of
any Securities.

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement to sell one or more Individual Properties or any part thereof, the
Collateral or any part thereof for a price to be paid in installments; (ii) an
agreement by Mortgage Borrower leasing all or a substantial part of any
Individual Property for other than actual occupancy by a space tenant thereunder
or a sale, assignment or other transfer of, or the grant of a security interest
in, Mortgage Borrower’s right, title and interest in and to any Leases or any
Rents; (iii) if a Restricted Party is a corporation, any merger, consolidation
or Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock; (iv) if a Restricted Party is a limited or general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Sale or Pledge of the partnership interest
of any general partner or any profits or proceeds relating to such partnership
interest, or the Sale or Pledge of limited partnership interests or any profits
or proceeds relating to such limited partnership interests or the creation or
issuance of new limited partnership interests; (v) if a Restricted Party is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no

 

- 55 -



--------------------------------------------------------------------------------

managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) the removal or the resignation of the
managing agent (including, without limitation, an Affiliated Manager) other than
in accordance with the Mortgage Loan Documents and Section 5.1.18 hereof, or
(viii) any deed-in-lieu or consensual foreclosure relating to any Individual
Property with or for the benefit of Mortgage Lender or any Affiliate thereof.

(c) Notwithstanding the provisions of Sections 5.2.10(a) and (b), the following
transfers shall not be deemed to be a Transfer: (i) the Sale or Pledge of
non-managing membership interests in Guarantor in accordance with Guarantor’s
Organizational Documents, (ii) the sale, transfer or issuance of stock in
Guarantor, provided (I) such stock is sold through SEC registered offerings and
(II) Guarantor is regulated by the SEC and FINRA; (iii) the Sale or Pledge of
any direct or indirect interest in Partners IV, Mortgage Borrowers, CHT TRS, Sun
IV or any Pool Subsidiaries which are owned by Sunrise or any Affiliate or
Subsidiary of Sunrise (unless Borrower or any Affiliate of Borrower has consent
or approval rights relating to such Sale or Pledge) and (v) Member Loans in
accordance with the JV Agreement, the Recognition Agreement and the Mortgage
Loan Documents; provided, however, no Transfer made pursuant to this Subsection
(c) shall result in the change of Control in a Restricted Party.

(d) Notwithstanding anything to the contrary contained in this Section 5.2.10,
(i) Borrower must at all times own fifty-five percent (55%) of the direct equity
interest in Partners IV, (ii) Partners IV must at all times own one hundred
percent (100%) of the direct equity interest in Sun IV, (iii) Sun IV must at all
times own one hundred percent (100%) of the direct equity interest in Mortgage
Borrower and (iv) (iv) Guarantor must at all times have voting control over
Borrower, Borrower must at all times have voting control over Partners IV,
Partners IV must at all time have voting control over Sun IV, and Sun IV must at
all times have voting control over Mortgage Borrower.

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.10.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.
Notwithstanding anything to the contrary contained in this Section 5.2.10,
(a) no transfer (whether or not such transfer shall constitute a Transfer) shall
be made to any Prohibited Person and (b) in the event any transfer (whether or
not such transfer shall constitute a Transfer) results in any Person and its
Affiliates owning in excess of ten percent (10%) of the ownership interest in a
Restricted Party, Borrower shall provide to Lender, not less than thirty
(30) days prior to such transfer, the name and identity of each proposed
transferee, together with the names of its controlling principals, the social
security number or employee identification number of such transferee and
controlling principals, and such transferee’s and controlling principal’s home
address or principal place of business, and home or business telephone number.

 

- 56 -



--------------------------------------------------------------------------------

5.2.11 Limitation on Securities Issuances.

Borrower shall not issue any limited liability membership interests or other
securities other than those that have been issued as of the date hereof.

5.2.12 Distributions.

(a) Any and all dividends, including capital dividends, stock or liquidating
dividends, distributions of property, redemptions or other distributions made by
Mortgage Borrower on or in respect of any interests in Mortgage Borrower and
which are payable to Borrower under the JV Agreement, and any and all cash and
other property received in payment of the principal of or in redemption of or in
exchange for any such interests which are payable to and received by Borrower
(collectively, the “Distributions”), shall become part of the Collateral.
Notwithstanding the foregoing, Lender expressly agrees that Borrower shall be
permitted to distribute to its members any Distributions Borrower receives only
upon the express condition that no Event of Default has occurred and is
continuing under the Loan.

(b) If any Distributions shall be received by Borrower or any Affiliate of
Borrower after the occurrence and during the continuance of an Event of Default,
Borrower shall hold, or shall cause the same to be held, in trust for the
benefit of Lender. Any and all revenue derived from the Properties paid directly
by tenants, subtenants or occupants of the Properties shall be held and applied
in accordance with the terms and provisions of the Mortgage Loan Documents.

5.2.13 Refinancing or Prepayment of the Mortgage Loan.

Neither Borrower nor Mortgage Borrower shall be required to obtain the consent
of Lender to refinance the Mortgage Loan, provided that the Loan shall have (or
shall simultaneously be) been paid in full in accordance with the terms of this
Agreement (including any prepayment premiums and other amounts due and payable
to Lender under the Loan Documents). Borrower shall cause Mortgage Borrower to
obtain the prior written consent of Lender to enter into any other refinancing
of the Mortgage Loan, which consent shall not be unreasonably withheld.

5.2.14 Acquisition of the Mortgage Loan.

(a) No Loan Party or any Affiliate of any of them or any Person acting at any
such Person’s request or direction, shall acquire or agree to acquire Mortgage
Lender’s interest in the Mortgage Loan, or any portion thereof or any interest
therein, or any direct or indirect ownership interest in the holder of the
Mortgage Loan, via purchase, transfer, exchange or otherwise, and any breach or
attempted breach of this provision shall constitute an Event of Default
hereunder. If, solely by operation of applicable subrogation law, Borrower shall
have failed to comply with the foregoing, then Borrower: (i) shall immediately
notify Lender of such failure; (ii) shall cause any and all such prohibited
parties acquiring any interest in the Mortgage Loan Documents: (A) not to
enforce the Mortgage Loan Documents; and (B) upon the request of Lender, to the
extent any of such prohibited parties has or have the power or authority to do
so, to promptly: (1) cancel the promissory note evidencing the Mortgage Loan,
(2) reconvey and release the Lien securing the Mortgage Loan and any other
collateral under the Mortgage Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Mortgage Loan Documents.

 

- 57 -



--------------------------------------------------------------------------------

(b) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower or any other Loan Party, in which
event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default and (ii) to accelerate the Mortgage Loan
indebtedness, in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents. In addition,
Borrower hereby expressly agree that any claims, counterclaims, defenses,
offsets, deductions or reductions of any kind which Mortgage Borrower or any
other Person may have against Mortgage Lender relating to or arising out of the
Mortgage Loan shall be the personal obligation of Mortgage Lender, and in no
event shall Mortgage Borrower be entitled to bring, pursue or raise any such
claims, counterclaims, defenses, offsets, deductions or reductions against
Lender or any Affiliate of Lender or any other Person as the successor holder of
the Mortgage Loan or any interest therein, provided that Mortgage Borrower may
seek specific performance of its contractual rights under the Mortgage Loan
Documents.

5.2.15 Material Agreements.

(a) Borrower shall not, and shall not permit any Loan Party, except as to
Mortgage Borrower and Operating Lessee, in which case Borrower shall exercise
any rights it may have under the JV Agreement, to cause Mortgage Borrower and
Operating Lessee to, enter into any Material Agreement without the prior written
consent of Lender. Lender may condition its consent upon Mortgage Borrower also
obtaining the consent of the Mortgage Lender, if applicable. Upon the request of
Lender with respect to Material Agreements, Borrower shall, or shall cause the
applicable Loan Party, except as to Mortgage Borrower and Operating Lessee, in
which case Borrower shall exercise any rights it may have under the JV
Agreement, to cause Mortgage Borrower and Operating Lessee to, deliver to Lender
a recognition agreement from such service or material provider, to the extent
such service or material provider is obligated to deliver such recognition
agreement under its Material Agreement, among other things, providing for such
Person’s continued performance should Lender become the owner of the Collateral.
Each such Material Agreement and each recognition agreement relating thereto,
shall be in form and substance reasonably acceptable to Lender in all respects,
including the amount of the costs and fees thereunder.

(b) Except as specifically set forth herein, Borrower will not, and will not
permit or cause any Loan Party, except as to Mortgage Borrower and Operating
Lessee, in which case Borrower shall exercise any rights it may have under the
JV Agreement to not permit or cause Mortgage Borrower and Operating Lessee, to
materially amend or modify, supplement, rescind or terminate any Material
Agreement (other than the Management Agreement, Manager Pooling Agreement
Operating Lease and JV Agreement which shall be governed by Sections 5.1.18,
5.1.30 and 5.1.31, respectively, of this Agreement), without Lender’s approval,
including the identity of the party to perform services under such agreement. If
a material or service provider under a Material Agreement (other than the
Management Agreement, Manager Pooling Agreement Operating Lease and JV Agreement
which shall be governed by Sections 5.1.18, 5.1.30 and 5.1.31, respectively, of
this Agreement) is in default in its obligations thereunder to the extent
entitling the applicable Loan Party to rescind or terminate that agreement, then
if Lender so requires (but not otherwise), Borrower will, or will cause the
applicable Loan Party,

 

- 58 -



--------------------------------------------------------------------------------

except as to Mortgage Borrower and Operating Lessee, in which case Borrower
shall exercise any rights it may have under the JV Agreement to cause Mortgage
Borrower and Operating Lessee, to promptly use all reasonable efforts to
terminate that agreement and appoint a new party in its place, with such
identity and terms of appointment approved by Lender.

(c) Borrower shall and shall cause each Loan Party, except as to Mortgage
Borrower and Operating Lessee, in which case Borrower shall exercise any rights
it may have under the JV Agreement to cause Mortgage Borrower and Operating
Lessee, as applicable, to observe and perform each and every term to be observed
or performed by such Loan Party under the Material Agreements.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

Section 6.1 Insurance.

(a) Notwithstanding that the Mortgage Loan may have been repaid or prepaid in
full, Borrower shall cause to be maintained at all times during the term of the
Loan the insurance required under the Mortgage Loan Documents, including,
without limitation, meeting all insurer requirements thereunder. In addition,
Borrower shall cause Lender to be named as a named insured together with
Mortgage Lender, as their interest may appear, under the insurance policies
required under Section 3.06(b) of the Mortgage Loan Documents. Borrower shall
also cause all insurance policies required under this Section 6.1 to provide for
at least thirty (30) days prior notice to Lender in the event of policy
cancellation or material changes, except in the event of cancellation for
non-payment of premium, in which case only ten (10) days’ prior written notice
will be given Lender. Not less than ten (10) days prior to the expiration dates
of the Policies Borrower shall cause copies of the items required to be
delivered to Mortgage Lender under Section 3.06(d) of the Mortgage Loan
Agreement, to be delivered to Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Collateral, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Pledge
Agreement and shall bear interest at the Default Rate.

(c) For purposes of this Agreement, Lender shall have the same approval rights
over the insurance referred to above (including, without limitation, the
insurers, deductibles and coverages thereunder, as well as the right to require
other reasonable insurance) as are provided in favor of Mortgage Lender in the
Mortgage Loan Documents; provided, however such rights shall be subject to
Borrower rights under the JV Agreement and/or the Mortgage Loan Documents. All
liability insurance provided for in the Mortgage Loan Documents shall provide
insurance with respect to the liabilities of Mortgage Borrower. The insurance
policies delivered pursuant to the Mortgage Loan Documents shall include
endorsements of the type described therein, but pursuant to which Lender shall
have the same rights as Mortgage Lender as referred to therein.

 

- 59 -



--------------------------------------------------------------------------------

(d) In the event that the Mortgage Loan has been paid in full, except upon the
occurrence and continuance of an Event of Default, Borrower shall permit, to the
extent it has the right under the JV Agreement to permit, Mortgage Borrower to
settle any insurance or condemnation claims with respect to the insurance
proceeds or condemnation awards which in the aggregate are less than or equal to
$100,000 for the applicable Individual Property; provided, further, the same
shall be subject to the rights of Sunrise under the JV Agreement. Subject to
Borrower’s rights under the JV Agreement, Lender shall have the right to
participate in and reasonably approve any settlement for insurance or
condemnation claims with respect to the insurance proceeds or condemnation
awards which in the aggregate are equal to or greater than $100,000 for the
applicable Individual Property. If an Event of Default shall have occurred and
be continuing, Borrower hereby irrevocably empowers Lender, in the name of
Borrower as its true and lawful attorney-in-fact, to file and prosecute such
claim and to collect and to make receipt for any such payment, to the extent
Borrower has such right to do so under the JV Agreement.

Section 6.2 Casualty.

If any Individual Property shall sustain a Casualty, Borrower shall exercise any
rights it may have under the JV Agreement to cause Mortgage Borrower to give
prompt notice of such Casualty to Lender and shall exercise any rights it may
have under the JV Agreement to cause Mortgage Borrower to promptly commence and
diligently prosecute the completion of the repair and restoration of such
Individual Property as nearly as possible to the condition the Individual
Property was in immediately prior to such Casualty and otherwise in accordance
with the Mortgage Loan Documents.

Section 6.3 Condemnation.

Borrower shall exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to give Lender prompt notice of any actual or threatened
Condemnation by any Governmental Authority of all or any part of any Individual
Property and shall exercise any rights it may have under the JV Agreement to
cause Mortgage Borrower to deliver to Lender copies of any and all papers served
in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time exercise any rights it may
have under the JV Agreement to cause Mortgage Borrower to deliver to Lender all
instruments requested by Lender to permit such participation. Borrower shall, at
its expense, exercise any rights it may have under the JV Agreement to cause
Mortgage Borrower to diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any
Condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement.

Section 6.4 Restoration.

(a) Borrower shall, or shall exercise any rights it may have under the JV
Agreement to cause Mortgage Borrower to, deliver to Lender all reports, plans,
specifications, documents and other materials that are delivered to Mortgage
Lender under the Mortgage Loan Documents in connection with a restoration of any
Individual Property after a Casualty or Condemnation. If any insurance proceeds
or condemnation awards are to be disbursed by Mortgage Lender for

 

- 60 -



--------------------------------------------------------------------------------

restoration, Borrower shall deliver or cause to be delivered to Lender copies of
all written correspondence delivered to and received from Mortgage Lender that
relates to the restoration and release of the insurance proceeds or condemnation
awards.

(b) Notwithstanding any provision in this Agreement to the contrary, all
insurance proceeds and condemnation award will be made available to Mortgage
Borrower in accordance with the Mortgage Loan Documents. In the event the
Mortgage Loan has been paid in full and Lender receives any insurance proceeds
or condemnation award, Lender shall either apply the portion of such proceeds
which are to be paid to or on behalf of Borrower under the JV Agreement to the
Debt or for the restoration of the applicable Individual Property in accordance
with the same terms and conditions contained in the Mortgage Loan Documents.

Section 6.5 Rights of Lender.

For purposes of this Article 6, Borrower shall, to the extent it has the right
to do so under the JV Agreement, obtain the approval of Lender for each matter
requiring the approval of Mortgage Lender under the provisions of the Mortgage
Loan Documents, with each reference in any such provisions to the “Loan” to
include the Mortgage Loan and the Loan, and the reference in any such provisions
to the “Maturity Date” to mean the Maturity Date, as defined herein. If Mortgage
Lender does not require the deposit by Mortgage Borrower of the “Proceeds
Deficiency” pursuant to the Mortgage Loan Documents, Lender shall have the right
to demand that Borrower make a deposit of said “Proceeds Deficiency” in
accordance with the terms of such Section (as if each reference therein to
“Borrower” and “Lender” referred to Borrower and Lender, respectively).

 

  VII. INTENTIONALLY OMITTED

 

  VIII. DEFAULTS

Section 8.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if any portion of the Debt is not paid on or before the date the same is due
and payable;

(ii) if any of the Taxes or Other Charges are not paid on or before the date the
same become delinquent, unless the same are being contested in good faith
pursuant to the terms of this Agreement or the Mortgage Loan Documents;

(iii) if the Policies are not kept in full force and effect or if certified
copies or other evidence reasonably acceptable to Lender, of the Policies are
not delivered to Lender on request;

(iv) if Borrower transfers or encumbers any portion of any of the Collateral in
violation of the provisions hereof or the Pledge Agreement or if any other
Transfer under Section 5.2.10 occurs, including, without limitation, as a result
of the exercise of a

 

- 61 -



--------------------------------------------------------------------------------

Change of Control Purchase Option or a Sunrise Purchase Option and failure of
Borrower to have satisfied the Debt in full prior to or at the time of a
Transfer effected by a Change of Control Purchase Option or a Sunrise Purchase
Option;

(v) if any representation or warranty made by Borrower, any Principal,
Indemnitor or Guarantor herein (or incorporated by reference herein) or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower, Mortgage Borrower, any Principal, Indemnitor, Guarantor or any
other guarantor under any guaranty issued in connection with the Loan shall make
an assignment for the benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower, any Principal, Indemnitor, Guarantor or any other guarantor
under any guarantee issued in connection with the Loan or if Borrower, Mortgage
Borrower, any Principal, Indemnitor, Guarantor or such other guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to the Bankruptcy Code, or any similar
federal or State law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mortgage Borrower, any Principal, Indemnitor, Guarantor or such
other guarantor, or if any proceeding for the dissolution or liquidation of
Borrower, Mortgage Borrower, any Principal, Indemnitor, Guarantor or such other
guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Mortgage Borrower, any Principal, Indemnitor, Guarantor or such other
guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

(viii) if Borrower assigns its rights under this Agreement or any of the other
Loan Documents or any interest herein or therein in contravention of the Loan
Documents;

(ix) if Borrower breaches any of its negative covenants contained in Section 5.2
hereof;

(x) if Borrower violates or does not comply with any of the provisions of
Section 5.1.17 hereof;

(xi) if a default by Mortgage Borrower has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);

(xii) if Borrower or any Principal violates or does not comply with any of the
provisions of Section 4.1.36 hereof;

(xiii) if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien other than a Lien for local real estate taxes and
assessments not then due and payable and the Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) days;

 

- 62 -



--------------------------------------------------------------------------------

(xiv) if any federal tax Lien or state or local income tax Lien is filed against
Borrower, Mortgage Borrower, Principal, Guarantor, Indemnitor, the Collateral or
any Individual Property and same is not discharged of record within thirty
(30) days after same is filed;

(xv) (A) Borrower fails to timely provide Lender with the written certification
and evidence referred to in Section 5.2.8 hereof, (B) Borrower is a Plan or its
assets constitute Plan Asset; or (C) Borrower consummates a transaction which
would cause the Pledge Agreement or Lender’s exercise of its rights under the
Pledge Agreement, the Note, this Agreement or the other Loan Documents to
constitute a nonexempt prohibited transaction under ERISA or result in a
violation of a State statute regulating governmental plans, subjecting Lender to
liability for a violation of ERISA, the Code, a State statute or other similar
law;

(xvi) if Borrower shall fail to deliver to Lender, within ten (10) days after
request by Lender, any estoppel certificates required pursuant to the terms
hereof; provided that the party giving the estoppel certificate is otherwise
obligated to deliver such estoppel certificate within such period of time;

(xvii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace or cure periods, if any;

(xviii) if Borrower shall be in default beyond applicable notice and grace
periods under any pledge agreement or other security agreement covering any
portion of the Collateral whether it be superior or junior in lien to the Pledge
Agreement;

(xix) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xx) intentionally omitted;

(xxi) if Mortgage Borrower or Operating Lessee ceases operating a senior housing
facility on any Individual Property or terminates such business for any reason
whatsoever (other than temporary cessation in connection with any renovations to
such Individual Property or restoration of the Individual Property after
Casualty or Condemnation);

(xxii) if there shall be a default under the Pledge Agreement or any of the
other Loan Documents beyond any applicable grace or notice and cure periods
contained in such documents, whether as to Borrower or the Collateral, or if any
other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Lender to accelerate the maturity of all or any portion of the Debt;

 

- 63 -



--------------------------------------------------------------------------------

(xxiii) if there shall occur any default under the Operating Lease in the
observance or performance of any term, covenant or condition of the Operating
Lease and said default is not cured following the expiration of any applicable
grace, notice and cure periods therein provided, or if the leasehold estate
created by the Operating Lease shall be surrendered or if the Operating Lease
shall cease to be in full force and effect or the Operating Lease shall be
terminated or canceled for any reason, or if any of the terms, covenants or
conditions of the Operating Lease shall in any manner be modified, changed,
supplemented, altered, or amended in violation of Section 5.1.30 of this
Agreement;

(xxiv) (I) if there shall occur any default under the JV Agreement by Borrower
in the observance or performance of any term, covenant or condition of the JV
Agreement and said default is not cured following the expiration of any
applicable grace, notice and cure periods therein provided, or (II) if the JV
Agreement shall cease to be in full force and effect or (III) the JV Agreement
shall be terminated or canceled for any reason, or (IV) if any of the terms,
covenants or conditions of the JV Agreement shall in any manner be modified,
changed, supplemented, altered, or amended in violation of Section 5.1.31 of
this Agreement;

(xxv) if there shall occur any default under the Recognition Agreement by any
party thereto other than Lender or if the Recognition Agreement shall cease to
be in full force and effect or the Recognition Agreement shall be terminated or
canceled for any reason by any party thereto other than Lender, or if any of the
terms, covenants or conditions of the Recognition Agreement shall in any manner
be modified, changed, supplemented, altered, or amended without the prior
written consent of Lender; provided, however, there shall be no Event of Default
under this subsection (xxv) if the default, termination or cancellation is
caused by any party other than Borrower and Borrower has fully satisfied and
paid off the Loan in accordance with the terms hereof within ten (10) Business
Days following written notice from Lender;

(xxvi) the Liens created pursuant to any Loan Document shall cease to be a fully
enforceable first priority security interest;

(xxvii) a Mortgage Loan Event of Default shall occur, and shall not have been
waived or settled by Mortgage Lender or cured by Mortgage Borrower, or if
Mortgage Borrower enters into or otherwise suffers or permits any material
amendment, waiver, supplement, termination, extension, renewal, replacement or
other material modification of any Mortgage Loan Document without the prior
written consent of Lender; or

(xxviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxvii) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-

 

- 64 -



--------------------------------------------------------------------------------

day period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi) or (vii) above) and at any time during the continuance
of such Event of Default, in addition to any other rights or remedies available
to it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and the Collateral,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents and any or all of the Collateral and may exercise
all the rights and remedies of a secured party under the Uniform Commercial Code
against Borrower and the Collateral, including, without limitation, all rights
or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi) or (vii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time during the continuance of such Event
of Default, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of any Individual
Property or any other Collateral. Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all Liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Collateral and the Collateral has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Collateral for the satisfaction of any of the Debt in preference or priority,
and Lender may seek satisfaction out of

 

- 65 -



--------------------------------------------------------------------------------

the Collateral or any other collateral or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose upon the Collateral in any manner and for
any amounts secured by the Pledge Agreement then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose upon the Collateral to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose upon the
Collateral to recover so much of the principal balance of the Loan as Lender may
accelerate and such other sums secured by the Pledge Agreement as Lender may
elect. Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Pledge Agreement to secure payment of sums secured by the
Pledge Agreement and not previously recovered.

(c) Lender shall have the right, from time to time, to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) Business Days after notice
has been given to Borrower by Lender of Lender’s intent to exercise its rights
under such power. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

(d) Any amounts recovered from the Collateral after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.

Section 8.3 Right to Cure Defaults.

Upon the occurrence and during the continuance of any Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder, make any
payment or do any act required of Borrower hereunder in such manner and to such
extent as Lender may deem necessary to protect the security hereof. All such
costs and expenses incurred by Lender in remedying such Event of Default or such
failed payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after notice
from Lender that such cost or expense was incurred to the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed

 

- 66 -



--------------------------------------------------------------------------------

to constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

Section 8.4 Remedies Cumulative; Waivers.

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one or more
Defaults or Events of Default with respect to Borrower shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

Section 8.5 Power of Attorney.

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted in this Section 8, Borrower hereby irrevocably appoints
Lender as its true and lawful attorney-in-fact to execute, acknowledge and
deliver any instruments and do and perform any acts such as are referred to in
this subsection in the name and on behalf of Borrower. This power of attorney is
a power coupled with an interest and cannot be revoked.

 

  IX. SPECIAL PROVISIONS

Section 9.1 Sale of Notes and Securitization

Borrower agrees to cooperate with Lender in connection with a sale, transfer,
pledge or assignment of the Note, this Agreement, the Pledge Agreement and the
other Loan Documents, and any or all servicing rights with respect thereto, or
the granting of participations therein or the issuance of mortgage pass-through
certificates or other securities (the “Securities”) evidencing a beneficial
interest in a rated or unrated public offering or private placement (a
“Securitization”), including, without limitation, (a) the delivery of an
estoppel certificate and such other documents as may be reasonably requested by
Lender, (b) the execution of such amendments to the Loan Documents as may be
requested by the holder of the Note or otherwise to effect the Securitization
including, without limitation, bifurcation of the Loan into two or more separate
notes; provided, however, that Borrower shall not be required to modify or amend
any Loan Document if such modification or amendment would (i) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, except in connection with a bifurcation of the Loan which may result
in varying interest rates and amortization schedules on the component notes, but
which shall have, in the aggregate, the same initial weighted average spread of
the Note immediately prior to such componentization, or (ii) in the reasonable
judgment of Borrower, modify or amend any other material economic term of the
Loan, or (iii) in the reasonable judgment of Borrower, materially increase
Borrower’s obligations and liabilities under the Loan Documents, and (c) make
changes to the organizational documents of

 

- 67 -



--------------------------------------------------------------------------------

Borrower and its principals and/or use its best efforts to cause changes to the
legal opinions delivered by Borrower in connection with the Loan, provided, that
such changes shall not result in a material adverse economic effect to Borrower.
Borrower shall also furnish and Borrower consents to Lender furnishing to such
investors or such prospective investors or such Rating Agency any and all
information concerning the Properties, the Leases, the financial condition of
Borrower as may be requested by Lender, any investor, any prospective investor
or any Rating Agency in connection with any sale or transfer of the Loan or any
Securities.

All reasonable third party costs and expenses incurred by Lender in connection
with Borrower’s complying with requests made under this Section 9.1 shall be
paid by Borrower.

Section 9.2 Intentionally Omitted.

Section 9.3 Servicer.

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall pay (i) any liquidation fees that may be due
to the Servicer under the Servicing Agreement in connection with the exercise of
any or all remedies permitted under this Agreement, (ii) any workout fees and
special servicing fees that may be due to the Servicer under the Servicing
Agreement, which fees shall be due and payable by Borrower on a periodic or
continuing basis in accordance with the Servicing Agreement, and (iii) the costs
of all property inspections and/or appraisals of the Properties (or any updates
to any existing inspection or appraisal) required under the Servicing Agreement
or that the Servicer may otherwise require under the Servicing Agreement (other
than the cost of annual inspections required to be borne by the Servicer under
the Servicing Agreement).

Section 9.4 Exculpation.

The Debt is fully recourse to Borrower and Guarantor, jointly and severally.

Section 9.5 Certain Additional Rights of Lender.

(a) Notwithstanding anything to the contrary contained herein, for so long as
the Loan is outstanding, Lender shall have:

(i) the right to routinely consult with and advise Borrower’s management
regarding the business activities and business and financial developments of
Borrower, including but not limited to (A) annual operating and capital budgets,
(B) insurance, (C) material leases and lease forms, (D) property manager and
leasing agents, amendment or modifications to any agreements with them and
termination of agreements with them, (E) changes in business and (F) amendment
and modification of its organizational documents in violation of this Agreement;
provided, however, that such consultations shall not include discussions of
environmental compliance programs or disposal of hazardous substances.
Consultation meetings should occur on a regular basis (no less frequently than
quarterly) with Lender having the right to call special meetings at any
reasonable times;

 

- 68 -



--------------------------------------------------------------------------------

(ii) the right, in accordance with the terms of this Agreement, to visit and
inspect any of the properties of Borrower and its subsidiaries and examine (and
request copies of) the books and records of Borrower relating to the Property at
any time upon reasonable notice and to request monthly rent rolls, leasing
schedules and reports, operating statements and other leasing information;

(iii) the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports, including balance sheets,
statements of income, shareholder’s equity and cash flow, a management report
and schedules of outstanding indebtedness, together with an auditor’s report,
and to receive any reports or statements required to be filed with the SEC;

(iv) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict financing to be obtained in
connection with future property transactions, refinancing of any acquisition
financings, and unsecured debt other than unsecured debt obtained in the
ordinary course of business in accordance with the terms hereof;

(v) the right, without restricting any other right of Lender under this
Agreement (including any similar right), to restrict, upon the occurrence of an
Event of Default, Borrower’s payments of management consulting, director or
similar fees to Affiliates of Borrower (or their personnel);

(vi) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day-to-day operation of the Properties);

(vii) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), in the event of certain Events of
Default, to vote the owners’ interests in Borrower pursuant to irrevocable
proxies granted, at the request of Lender in advance for this purpose; and

(viii) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict the transfer of voting
interests in Borrower held by its members, and the right to restrict the
transfer of interests in such members, except for any Transfer that is expressly
permitted pursuant to Section 5.2.10 hereof.

(b) In addition to the foregoing, Borrower agrees that, upon the request of
Lender, Borrower shall deliver a “VCOC Letter” in form and substance
substantially similar to the letter attached hereto as Exhibit A to any future
participant or other interest holder in the Loan, and hereby grants to any such
future participant or other interest holder in the Loan the rights set forth
under this Section 9.5; provided, however, that all such participants and other
interest holders use commercially reasonable efforts to coordinate the exercise
of such rights.

 

- 69 -



--------------------------------------------------------------------------------

(c) The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.

Section 9.6 Mortgage Loan Defaults.

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
if there shall occur any default under the Mortgage Loan Documents which is not
cured within any applicable cure or grace period or if Mortgage Lender asserts
that Mortgage Borrower has defaulted in the performance or observance of any
term, covenant or condition of the Mortgage Loan Documents and such default has
continued beyond any applicable notice, cure or grace periods, Borrower hereby
expressly agrees that Lender shall have the immediate right, without notice to
or demand on Borrower or Mortgage Borrower, but shall be under no obligation:
(i) to pay all or any part of the Mortgage Loan, and any other sums, that are
then due and payable and to perform any act or take any action on behalf of
Mortgage Borrower, as may be appropriate, to cause all of the terms, covenants
and conditions of the Mortgage Loan Documents on the part of Mortgage Borrower
to be performed or observed thereunder to be promptly performed or observed; and
(ii) to pay any other amounts and take any other action as Lender, in its sole
and absolute discretion, shall deem advisable to protect or preserve the rights
and interests of Lender in the Loan and/or the Collateral. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. In such event, Lender shall be subrogated to the rights of Mortgage
Lender to the full extent permitted by law or equity. Except to the extent of
such subrogation, all sums so paid and the costs and expenses incurred by Lender
in exercising rights under this Section (including, without limitation,
reasonable attorneys’ and other professional fees), with interest at the Default
Rate, for the period from the date of demand by Lender to Borrower for such
payments to the date of payment to Lender, shall constitute a portion of the
Debt, shall be secured by the Pledge Agreement and shall be due and payable to
Lender within two Business Days following demand therefor.

(b) Borrower shall not, and shall exercise any rights it may have under the JV
Agreement to not cause or permit Mortgage Borrower or any other Person to
impede, interfere with, hinder or delay, any effort or action on the part of
Lender to cure any default or asserted default under the Mortgage Loan, or to
otherwise protect or preserve Lender’s interests in the Loan and the Collateral,
including the Property in accordance with the provisions of this Agreement and
the other Loan Documents.

(c) Borrower hereby indemnifies Lender from and against all out-of-pocket
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, reasonable attorneys’ and other professional fees, whether
or not suit is brought, and settlement costs), and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Lender as a result of the foregoing actions. Lender shall have no obligation to
Borrower, Mortgage Borrower or any other party to make any such payment or
performance. Borrower shall not impede, interfere with, hinder or delay, and
shall exercise any rights it may have under the JV Agreement to cause Mortgage
Borrower to not impede, interfere with, hinder or delay, any effort or action on
the part of Lender to cure any default or asserted default under the Mortgage
Loan, or to otherwise protect or preserve Lender’s interests in the Loan and the
Collateral following a default or asserted default under the Mortgage Loan.

 

- 70 -



--------------------------------------------------------------------------------

(d) If Lender shall receive a copy of any notice of default under the Mortgage
Loan Documents sent by Mortgage Lender to Mortgage Borrower, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. As a material inducement to
Lender’s making the Loan, Borrower hereby absolutely and unconditionally release
and waive all claims against Lender arising out of Lender’s exercise of its
rights and remedies provided in this Section other than claims arising out of
the fraud, illegal acts, gross negligence or willful misconduct of Lender. In
the event that Lender makes any payment in respect of the Mortgage Loan, Lender
shall be subrogated to all of the rights of Mortgage Lender under the Mortgage
Loan Documents against the Property to the full extent permitted by law or
equity, in addition to all other rights it may have under the Loan Documents.

(e) Any default under the Mortgage Loan which is cured by Lender following the
expiration of any applicable grace, notice or cure period under the Mortgage
Loan Documents, shall constitute an immediate Event of Default under this
Agreement without any notice, grace or cure period otherwise applicable under
this Agreement.

(f) In the event that Lender makes any payment in respect of the Mortgage Loan,
Lender shall be subrogated to all of the rights of Mortgage Lender under the
Mortgage Loan Documents against the Property and Mortgage Borrower to the full
extent permitted by law or equity in addition to all other rights Lender may
have under the Loan Documents or applicable law.

Section 9.7 Intercreditor Agreement.

(a) Lender and Mortgage Lender are parties to a certain intercreditor agreement
dated as of the date hereof (the “Intercreditor Agreement”) memorializing their
relative rights and obligations with respect to the Mortgage Loan, the Loan,
Mortgage Borrower, Borrower and the Properties. Borrower hereby acknowledges and
agrees that (i) such Intercreditor Agreement is intended solely for the benefit
of Lender and Mortgage Lender and (ii) Borrower and Mortgagor are not intended
third-party beneficiaries of any of the provisions therein and shall not be
entitled to rely on any of the provisions contained therein. Lender and Mortgage
Lender shall have no obligation to disclose to Borrower the contents of the
Intercreditor Agreement. Borrower’s obligations hereunder are independent of
such Intercreditor Agreement and remain unmodified by the terms and provisions
thereof.

(b) In the event Lender is required pursuant to the terms of the Intercreditor
Agreement to pay over any payment or distribution of assets, whether in cash,
property or securities which is applied to the Debt, including, without
limitation, any proceeds of the Properties previously received by Lender on
account of the Loan to Mortgage Lender, then Borrower agrees to indemnify Lender
for any amounts so paid, and any amount so paid shall continue to be owing
pursuant to the Loan Documents as part of the Debt notwithstanding the prior
receipt of such payment by Lender.

 

- 71 -



--------------------------------------------------------------------------------

Section 9.8 Discussions with Mortgage Lender.

In connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Properties, the Mortgage
Loan, the Loan or any other matter directly with Mortgage Lender or Mortgage
Lender’s consultants, agents or representatives without notice to or permission
from Borrower or any other Loan Party, nor shall Lender have any obligation to
disclose such discussions or the contents thereof with Borrower or any other
Loan Party.

Section 9.9 Independent Approval Rights.

If any action, proposed action or other decision is consented to or approved by
Mortgage Lender, such consent or approval shall not be binding or controlling on
Lender. Borrower hereby acknowledges and agrees that (i) the risks of Mortgage
Lender in making the Mortgage Loan are different from the risks of Lender in
making the Loan, (ii) in determining whether to grant, deny, withhold or
condition any requested consent or approval Mortgage Lender and Lender may
reasonably reach different conclusions, and (iii) Lender has an absolute
independent right to grant, deny, withhold or condition any requested consent or
approval based on its own point of view. Further, the denial by Lender of a
requested consent or approval shall not create any liability or other obligation
of Lender if the denial of such consent or approval results directly or
indirectly in a default under the Mortgage Loan, and Borrower hereby waives any
claim of liability against Lender arising from any such denial.

 

  X. MISCELLANEOUS

Section 10.1 Survival.

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 10.2 Lender’s Discretion.

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

Section 10.3 Governing Law.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN

 

- 72 -



--------------------------------------------------------------------------------

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS) PROVIDED HOWEVER, THAT WITH RESPECT TO THE CREATION,
PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED
BY THIS AGREEMENT, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE
COLLATERAL IS LOCATED SHALL APPLY.

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM
BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

Section 10.4 Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 10.5 Delay Not a Waiver.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

- 73 -



--------------------------------------------------------------------------------

Section 10.6 Notices.

All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (ii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:    c/o CNL Healthcare Trust, Inc    CNL Center at City Commons
   450 South Orange Avenue    Orlando, Florida 32801    Attention: Joseph T.
Johnson, SVP and CFO and                     Holly Greer, SVP and General
Counsel    Facsimile No.: (407) 540-2544 With a copy to:    Lowndes, Drosdick,
Doster, Kantor & Reed, P.A.    215 N. Eola Drive    Orlando, Florida 32801   
Attention: Peter L. Lopez, Esq.    Facsimile No.: (407) 843-4444 If to Lender:
   RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC    7 Penn Plaza, Suite 512   
New York, New York 10001    Attention: Ms. Sara Ely    Facsimile No: (212)
356-9293 With a copy to:    SNR Denton US LLP    1221 Avenue of the Americas   
New York, New York 10020    Attention: David S. Hall, Esq.    Facsimile No:
(212) 768-6800

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

Section 10.7 Trial by Jury.

EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY

 

- 74 -



--------------------------------------------------------------------------------

CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 10.9 Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 10.10 Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 10.11 Waiver of Notice.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

- 75 -



--------------------------------------------------------------------------------

Section 10.12 Remedies of Borrower.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days of receipt of written notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Collateral, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Collateral or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender shall be payable to Lender’s
designee.

(b) Borrower shall indemnify, defend and hold harmless Lender and the
Indemnified Parties from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for

 

- 76 -



--------------------------------------------------------------------------------

Lender and the Indemnified Parties in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender or the Indemnified Parties shall be designated a party thereto), that may
be imposed on, incurred by, or asserted against Lender or the Indemnified
Parties in any manner relating to or arising out of (i) any breach by Borrower
of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, or (ii) the use or
intended use of the proceeds of the Loan (collectively, the “Additional
Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender or the Indemnified Parties hereunder to the extent that
such Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of Lender or the Indemnified Parties. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under Applicable Law to the payment and satisfaction of all Additional
Indemnified Liabilities incurred by Lender or the Indemnified Parties.

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender and the Indemnified Parties from and against
any and all losses (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any State statute or other similar law that may be required, in
Lender’s sole discretion) that Lender or the Indemnified Parties may incur,
directly or indirectly, as a result of a default under Sections 4.1.9 or 5.2.8
hereof.

Section 10.14 Schedules and Exhibits Incorporated.

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses.

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents

 

- 77 -



--------------------------------------------------------------------------------

shall be deemed to confer upon anyone other than Lender and Borrower any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity.

All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, or any of
their Affiliates shall be subject to the prior written approval of Lender, which
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
disclosure required by any federal or State securities laws, rules or
regulations, as determined by Borrower’s counsel, shall not be subject to the
prior written approval of Lender.

Section 10.18 Waiver of Marshalling of Assets.

(a) To the fullest extent permitted by Applicable Law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Pledge Agreement, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate

 

- 78 -



--------------------------------------------------------------------------------

of Lender. Lender shall not be subject to any limitation whatsoever in the
exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors.

Each of Borrower and Lender hereby represent that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrower hereby
agrees to indemnify, defend and hold Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

Section 10.22 Prior Agreements.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

[NO FURTHER TEXT ON THIS PAGE]

 

- 79 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

CHT SL IV HOLDING, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Name: Joshua J. Taube   Title: Vice President LENDER: RCG LV DEBT IV NON-REIT
ASSETS HOLDINGS, LLC, a Delaware limited liability By:   RCG Longview Debt Fund
IV, L.P., a Delaware limited partnership, its sole member   By:   RCG Longview
Debt Fund IV Partners, LLC, a Delaware limited liability company, its general
partner   By:  

/s/ Dean C. Ravosa

    Dean C. Ravosa     Chief Operating Officer



--------------------------------------------------------------------------------

SCHEDULE I

Organizational Chart of Borrower

(See attached.)



--------------------------------------------------------------------------------

SCHEDULE II

Mortgage Loan Documents

(CHT REIT PORTFOLIO

LIST OF LOAN DOCUMENTS)

Global Documents

 

1. Amended and Restated Loan Agreement

2. Amended and Restated Fraudulent Conveyance Indemnity Agreement

3. Loan Closing Statement and Loan Disbursement Approval

Sunrise of Connecticut Avenue – Loan No. 706108716 (District of Columbia)

 

4. Amended and Restated Promissory Note (Sunrise of Connecticut Avenue)

5. Amended and Restated Deed of Trust and Security Agreement (Sunrise of
Connecticut Avenue – First)

6. Amended and Restated Deed of Trust and Security Agreement (Sunrise of
Connecticut Avenue – Second)

7. Amended and Restated Assignment of Leases and Rents (Sunrise of Connecticut
Avenue – First)

8. Amended and Restated Assignment of Leases and Rents (Sunrise of Connecticut
Avenue – Second)

9. Closing Certification (Sunrise of Connecticut Avenue)

10. Amended and Restated Environmental and ERISA Indemnity Agreement (Sunrise of
Connecticut Avenue)

11. Amended and Restated Recourse Liabilities Guaranty (Sunrise of Connecticut
Avenue)

12. Amended and Restated Supplemental Guaranty (Sunrise of Connecticut Avenue)

13. Amended and Restated Reimbursement and Exoneration Agreement (Sunrise of
Connecticut Avenue)

14. Amended and Restated Assignment of Permits and Developer’s Rights (Sunrise
of Connecticut Avenue)

15. Amended and Restated Subordination of Management Agreement and Subordinated
Management Fees (Sunrise of Connecticut Avenue)

16. UCC-1 Fixture Filing (District of Columbia)

17. UCC-1 Financing Statement (Virginia State Corporation Commission)

18. UCC-1 Financing Statement (Delaware Secretary of State)

Sunrise of Santa Monica – Loan No. 706108717 (California)

 

19. Assumption Agreement (Sunrise of Santa Monica)

20. Amended and Restated Promissory Note (Sunrise of Santa Monica)

21. Amended and Restated Deed of Trust, Security Agreement and Fixture Filing
(Sunrise of Santa Monica – First)

22. Amended and Restated Deed of Trust, Security Agreement and Fixture Filing
(Sunrise of Santa Monica – Second)

23. Amended and Restated Assignment of Leases and Rents (Sunrise of Santa Monica
– First)

24. Amended and Restated Assignment of Leases and Rents (Sunrise of Santa Monica
– Second)

25. Closing Certification (Sunrise of Santa Monica)

26. Amended and Restated Environmental Indemnity Agreement (Sunrise of Santa
Monica)

27. Amended and Restated ERISA Indemnity Agreement (Sunrise of Santa Monica)

28. Amended and Restated Recourse Liabilities Guaranty (Sunrise of Santa Monica)

29. Amended and Restated Supplemental Guaranty (Sunrise of Santa Monica)

30. Amended and Restated Reimbursement and Exoneration Agreement (Sunrise of
Santa Monica)

31. Amended and Restated Assignment of Permits and Developer’s Rights (Sunrise
of Santa Monica)

32. Amended and Restated Subordination of Management Agreement and Subordinated
Management Fees (Sunrise of Santa Monica)

33. UCC-1 Fixture Filing (Los Angeles County, California)

34. UCC-1 Financing Statement (Delaware Secretary of State)



--------------------------------------------------------------------------------

Sunrise of Gilbert – Loan No. 706108866 (Arizona)

 

35. Promissory Note (Sunrise of Gilbert)

36. Deed of Trust and Security Agreement (Sunrise of Gilbert – First)

37. Deed of Trust and Security Agreement (Sunrise of Gilbert – Second)

38. Assignment of Leases and Rents (Sunrise of Gilbert – First)

39. Assignment of Leases and Rents (Sunrise of Gilbert – Second)

40. Closing Certification (Sunrise of Gilbert )

41. Environmental and ERISA Indemnity Agreement (Sunrise of Gilbert )

42. Recourse Liabilities Guaranty (Sunrise of Gilbert )

43. Supplemental Guaranty (Sunrise of Gilbert )

44. Reimbursement and Exoneration Agreement (Sunrise of Gilbert )

45. Assignment of Permits and Developer’s Rights (Sunrise of Gilbert )

46. Subordination of Management Agreement and Subordinated Management Fees
(Sunrise of Gilbert )

47. UCC-1 Fixture Filing (Maricopa County, Arizona)

48. UCC-1 Financing Statement (Delaware Secretary of State)

Sunrise of Metairie – Loan No. 706108867 (Louisiana)

 

49. Promissory Note (Sunrise of Metairie)

50. Mortgage and Security Agreement (Sunrise of Metairie – First)

51. Mortgage and Security Agreement (Sunrise of Metairie – Second)

52. Assignment of Leases and Rents (Sunrise of Metairie – First)

53. Assignment of Leases and Rents (Sunrise of Metairie – Second)

54. Closing Certification (Sunrise of Metairie)

55. Environmental and ERISA Indemnity Agreement (Sunrise of Metairie)

56. Recourse Liabilities Guaranty (Sunrise of Metairie)

57. Supplemental Guaranty (Sunrise of Metairie)

58. Reimbursement and Exoneration Agreement (Sunrise of Metairie)

59. Assignment of Permits and Developer’s Rights (Sunrise of Metairie)

60. Subordination of Management Agreement and Subordinated Management Fees
(Sunrise of Metairie)

61. UCC-1 Fixture Filing (Jefferson Parish, Louisiana)

62. UCC-1 Financing Statement (Delaware Secretary of State)

Sunrise at Seigen– Loan No. 706108868 (Louisiana)

 

63. Promissory Note (Sunrise at Seigen)

64. Mortgage and Security Agreement (Sunrise at Seigen – First)

65. Mortgage and Security Agreement (Sunrise at Seigen – Second)

66. Assignment of Leases and Rents (Sunrise at Seigen – First)

67. Assignment of Leases and Rents (Sunrise at Seigen – Second)

68. Closing Certification (Sunrise at Seigen)

69. Environmental and ERISA Indemnity Agreement (Sunrise at Seigen)

70. Recourse Liabilities Guaranty (Sunrise at Seigen)

71. Supplemental Guaranty (Sunrise at Seigen)

72. Reimbursement and Exoneration Agreement (Sunrise at Seigen)

73. Assignment of Permits and Developer’s Rights (Sunrise at Seigen)

74. Subordination of Management Agreement and Subordinated Management Fees
(Sunrise at Seigen)

75. UCC-1 Fixture Filing (East Baton Rouge Parish, Louisiana)

76. UCC-1 Financing Statement (Delaware Secretary of State)



--------------------------------------------------------------------------------

Sunrise at Fountain Square – Loan No. 706108869 (Illinois)

 

77. Promissory Note (Sunrise at Fountain Square)

78. Mortgage and Security Agreement (Sunrise at Fountain Square – First)

79. Mortgage and Security Agreement (Sunrise at Fountain Square – Second)

80. Assignment of Leases and Rents (Sunrise at Fountain Square – First)

81. Assignment of Leases and Rents (Sunrise at Fountain Square – Second)

82. Closing Certification (Sunrise at Fountain Square)

83. Environmental and ERISA Indemnity Agreement (Sunrise at Fountain Square)

84. Recourse Liabilities Guaranty (Sunrise at Fountain Square)

85. Supplemental Guaranty (Sunrise at Fountain Square)

86. Reimbursement and Exoneration Agreement (Sunrise at Fountain Square)

87. Assignment of Permits and Developer’s Rights (Sunrise at Fountain Square)

88. Subordination of Management Agreement and Subordinated Management Fees
(Sunrise at Fountain Square)

89. UCC-1 Fixture Filing (DuPage County, Illinois)

90. UCC-1 Financing Statement (Delaware Secretary of State)

Sunrise of Louisville – Loan No. 706108870 (Kentucky)

 

91. Promissory Note (Sunrise of Louisville)

92. Mortgage and Security Agreement (Sunrise of Louisville – First)

93. Mortgage and Security Agreement (Sunrise of Louisville – Second)

94. Assignment of Leases and Rents (Sunrise of Louisville – First)

95. Assignment of Leases and Rents (Sunrise of Louisville – Second)

96. Closing Certification (Sunrise of Louisville)

97. Environmental and ERISA Indemnity Agreement (Sunrise of Louisville)

98. Recourse Liabilities Guaranty (Sunrise of Louisville)

99. Supplemental Guaranty (Sunrise of Louisville)

100. Reimbursement and Exoneration Agreement (Sunrise of Louisville)

101. Assignment of Permits and Developer’s Rights (Sunrise of Louisville)

102. Subordination of Management Agreement and Subordinated Management Fees
(Sunrise of Louisville)

103. UCC-1 Fixture Filing (Jefferson County, Kentucky)

104. UCC-1 Financing Statement (Delaware Secretary of State)

105. UCC-1 Financing Statement (Kentucky Secretary of State)



--------------------------------------------------------------------------------

SCHEDULE III

Properties

 

Name of Property

  

Street Address

  

City

  

ST

  

Zip

Sunrise of Metairie

   3732 West Esplanade Ave S    Metairie    LA    70002

Sunrise at Siegen

   9351 Siegen Lane    Baton Rouge    LA    70810

Sunrise of Gilbert

   580 South Gilbert Road    Gilbert    AZ    85296

Sunrise of Louisville

   6700 Overlook Drive    Louisville    KY    40241

Sunrise at Fountain Square

   2210 Fountain Square Drive    Lombard    IL    60148

Sunrise of Santa Monica

   1312 15th Street    Santa Monica    CA    90404

Sunrise of Connecticut Avenue

   5111 Connecticut Avenue, NW    Washington    DC    20008



--------------------------------------------------------------------------------

SCHEDULE IV

Additional Leases

(See attached.)



--------------------------------------------------------------------------------

SCHEDULE V

(Form of Quarterly Financial Statement)

Financials for Guarantor will be those from the 10-Q disclosures filed with the
Securities and Exchange Commission



--------------------------------------------------------------------------------

SCHEDULE VI

(Form of Annual Financial Statement)

Financials for Guarantor will be those from the 10-K disclosures filed with the
Securities and Exchange Commission

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF VCOC LETTER

[BORROWER LETTER HEAD]

                         , 20    

[Participant]

 

  Re: [Loan Information]

Ladies and Gentlemen:

The undersigned understands that, pursuant to that certain Participation and
Servicing Agreement, dated as of [            ] [        ], 201     (the
“Participation Agreement”), you are purchasing from [                        ]
(“Lender”), a participation interest in that certain mezzanine loan (the “Loan”)
originated by Lender to [                    ] (“Borrower”), the indirect owner
of certain real property located at                                          and
more particularly described in the Participation Agreement. The Loan is
evidenced by a certain promissory note, dated as of [            ], 201    ,
made by Borrower, as maker, in favor of Lender, as payee, and is secured by,
inter alia, that certain Pledge Agreement, dated as of [            ], 201    ,
between Borrower and Lender (the “Pledge Agreement”). Capitalized terms not
otherwise defined in this letter shall have the meanings set forth in the Pledge
Agreement.

You have asked us to provide this letter to you in connection with the provision
of management rights for purposes of the Department of Labor “plan assets”
regulation, 29 C.F.R. Section 2510.3-101.

This letter will confirm the agreement among Borrower, Lender and you (the
“Junior Participant”) pursuant to which the Junior Participant will be entitled
to certain rights in connection with the Loan. The undersigned acknowledges that
whenever reference is made herein to the “Junior Participant,” such term shall
be deemed to include any other holder of a participation or sub-participation
interest entitled to exercise the rights of the Junior Participant under the
Participation Agreement.

Upon written request of Lender and/or Junior Participant and upon reasonable
advance notice, Junior Participant and/or Lender shall have the right to consult
with management of Borrower once each quarter on significant business issues
(collectively, the “Property and Management Information”), and Borrower will
make itself available once each quarter either personally at the office of
Borrower or Borrower’s property manager (as selected by Borrower) or by
telephone, in each case at mutually agreeable times for such consultation with
Lender. Such consultation need not result in any change in Borrower’s course of
action, and Borrower may take any course of action Borrower determines in
Borrower’s sole discretion, subject to the limitations of the Loan Documents.

Lender and Junior Participant hereby acknowledge and agree that Borrower will
not be required to have separate quarterly consultations with Lender, Junior
Participant or any other



--------------------------------------------------------------------------------

Person(s) holding a participation interest in the Loan, but will only be
required to make itself available once each quarter for a consultation with
Lender, Junior Participant and such other Person(s) holding a participation
interest in the Loan at the same time and at the location specified above.

Junior Participant agrees that all Property and Management Information relating
to Borrower which is provided to Junior Participant shall be kept confidential
by Junior Participant and shall not, without the prior consent of Borrower, be
disclosed by Junior Participant except as provided herein. Notwithstanding the
foregoing, Property and Management Information may be disseminated (a) pursuant
to the requirements of applicable law, (b) pursuant to judicial process,
administrative agency process or order of Governmental Authority, (c) to Junior
Participant’s consultants, attorneys, accountants, advisors, auditors,
regulators and actual or prospective financing sources, (d) to the Rating
Agencies, (e) to actual or prospective trustees, assignees, pledgees, Junior
Participants, agents, servicers and securities holders in a Securitization,
(f) investors in Junior Participant and (g) pursuant to the requirements or
rules of a stock exchange or stock trading system on which the securities of
Junior Participant or its affiliates may be listed or traded.

The rights granted to Junior Participant hereunder are not in substitution for,
and shall not be deemed to be in limitation of, any rights otherwise available
to Lender and/or Junior Participant under the Loan Documents.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this letter has been duly executed as of the date written
above.

 

BORROWER:                                          , a
                                 By:  

                             , a                             , its

                             

  By:  

 

    Name:     Title: